

EXECUTION COPY
AMENDMENT NO. 1
Dated as of June 14, 2018
to
CREDIT AGREEMENT
Dated as of October 21, 2011
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017


THIS AMENDMENT NO. 1 (this “Amendment”) is made as of June 14, 2018 by and among
Cimpress N.V. (the “Company”), Vistaprint Limited, Cimpress Schweiz GmbH,
Vistaprint B.V. and Cimpress USA Incorporated (collectively, the “Subsidiary
Borrowers” and, together with the Company, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), under that certain Credit Agreement dated as of October 21, 2011, as
amended and restated as of February 8, 2013 and as further amended and restated
as of July 13, 2017, by and among the Borrowers, the Lenders from time to time
party thereto and the Administrative Agent (as amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Amended Credit
Agreement (as defined below).
WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Existing Credit
Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Existing Credit Agreement on the terms and conditions
set forth herein;
WHEREAS, as of the Amendment Effective Date, the Existing Credit Agreement will
be deemed amended in the form of the Amended Credit Agreement;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Amendment.
1.Amendment to the Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Existing Credit Agreement is hereby amended to read in its entirety in
the form of the Amended Credit Agreement set forth as Annex A hereto (the
“Amended Credit Agreement”). Except for the revisions to Schedules 2.01, 3.01A,
3.01B, 6.01, 6.02 and 6.04 set forth in the Amended Credit Agreement, all
schedules and all exhibits to the Existing Credit Agreement, in the forms
thereof immediately prior to the date hereof, will continue to be schedules and
exhibits to the Amended Credit Agreement mutatis mutandis.
2.Conditions of Effectiveness. This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied:


1



--------------------------------------------------------------------------------




(a)The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, each of the Lenders and the Administrative
Agent.
(b)The Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Guarantors.
(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of each of (i) Morgan Lewis Bockius LLP, U.S. counsel for the
Borrowers, (ii) Appleby, Bermuda counsel for the Borrowers, (iii) Stibbe, Dutch
counsel for the Borrowers, (iv) Baker & McKenzie Zurich, Swiss counsel for the
Borrowers, in each case in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and covering such matters relating to the
Borrowers, the Amended Credit Agreement, this Amendment or the Transactions as
the Administrative Agent shall reasonably request. The Company hereby requests
such counsels to deliver such opinions.
(d)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(e)The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02 of the Amended Credit Agreement.
(f)The Administrative Agent shall have received, to the extent any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the date hereof, a Beneficial Ownership
Certification in relation to such Borrower.
(g)The Administrative Agent shall have received (i) for the account of each
Lender that delivers its executed signature page to this Agreement by no later
than the date and time specified by the Administrative Agent, an upfront fee in
an amount equal to the applicable amount previously disclosed to the Lenders and
(ii) all fees and other amounts due and payable on or prior to the Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
under the Amended Credit Agreement.
3.Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:
(a)This Amendment and the Amended Credit Agreement constitute legal, valid and
binding obligations of such Borrower and are enforceable in accordance with
their terms, subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and (ii) general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
(b)As of the date hereof and immediately after giving effect to the terms of
this Amendment, (i) no Event of Default or Default has occurred and is
continuing and (ii) the representations and warranties of such Borrower set
forth in the Amended Credit Agreement are true and correct in all material
respects, except to the extent such representation and warranty is qualified by
Material Adverse Effect or other materiality qualification, in which case such
representation and warranty is true and correct in all respects.


2



--------------------------------------------------------------------------------




4.Reference to and Effect on the Existing Credit Agreement.
(a)From and after the effectiveness of the amendment to the Existing Credit
Agreement evidenced hereby, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Amended Credit Agreement, shall, unless the context otherwise requires, refer to
the Amended Credit Agreement, and the term “Credit Agreement”, as used in the
other Loan Documents, shall mean the Amended Credit Agreement.
(b)Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Existing Credit
Agreement, the Amended Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
(d)This Amendment is a Loan Document under (and as defined in) the Amended
Credit Agreement.
5.No Novation. This Agreement shall not extinguish the Loans or other
obligations outstanding under the Existing Credit Agreement.
6.Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
7.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.
[Signature Pages Follow]






3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


CIMPRESS N.V., as the Company




By: /s/Sean Quinn
Name: Sean Quinn
Title: Member, Management Board and Chief Financial Officer






Signature Page to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------







VISTAPRINT LIMITED, as a Borrower




By /s/Sean Quinn
Name: Sean Quinn
Title: President and Chairman






CIMPRESS SCHWEIZ GMBH, as a Borrower




By /s/Sean Quinn
Name: Sean Quinn
Title: Managing Officer






VISTAPRINT B.V., as a Borrower




By /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director






CIMPRESS USA INCORPORATED, as a Borrower




By /s/Sean Quinn
Name: Sean Quinn
Title: Vice President






Signature Page to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent




By: /s/Justin Burton
Name: Justin Burton
Title: Vice President




MUFG UNION BANK, N.A.,
as a Lender




By /s/Maria Iarriccio
Name: Maria Iarriccio
Title: Director


SUNTRUST BANK,
as a Lender




By /s/Thomas Mangum
Name: Thomas Mangum
Title: Director


BANK OF AMERICA, N.A.,
as a Lender




By /s/Robert C. Megan
Name: Robert C. Megan
Title: Senior Vice President




Signature Page to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as a Lender




By /s/Martin Ryan
Name: Martin Ryan
Title: Officer


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By /s/Manuel Burgueno
Name: Manuel Burgueno
Title: Senior Vice President


CITIZENS BANK, N.A.,
as a Lender




By /s/Caroline Conole
Name: Caroline Conole
Title: Assistant Vice President


PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By /s/Mark W. Rutherford
Name: Mark W. Rutherford
Title: Executive Vice President




Signature Page to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
as a Lender




By /s/Marc Evans
Name: Marc Evans
Title: Vice President


CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By /s/David Dale
Name: David Dale
Title: Assistant Vice President
GOLDMAN SACHS BANK USA,
as a Lender




By /s/Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a Lender




By /s/Dorothy Halligan
Name: Dorothy Halligan
Title: Manager
  




/s/Conor Linehan
Conor Linehan
Authorized Signatory
  




Signature Page to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------





PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,
as a Lender




By /s/Darci Buchanan
Name: Darci Buchanan
Title: SVP – Relationship Manager


CITIBANK, N.A.,
as a Lender




By /s/Stephen White
Name: Stephen White
Title: Senior Vice President




BANCO DE SABADELL, S.A., MIAMI BRANCH,
as a Lender




By /s/Enrique Castillo
Name: Enrique Castillo
Title: Head of Corporate Banking






Signature Page to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------






ANNEX A


Amended Credit Agreement


Attached















--------------------------------------------------------------------------------











--------------------------------------------------------------------------------

J.P.Morgan
CREDIT AGREEMENT
dated as of
October 21, 2011
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017
among
CIMPRESS N.V.
VISTAPRINT LIMITED
CIMPRESS SCHWEIZ GMBH
VISTAPRINT B.V.
CIMPRESS USA INCORPORATED
The Other Subsidiary Borrowers Party Hereto
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
MUFG UNION BANK, N.A., SUNTRUST BANK and BANK OF AMERICA, N.A.
as Co-Syndication Agents
and
FIFTH THIRD BANK, HSBC BANK USA, NATIONAL ASSOCIATION and
CITIZENS BANK, N.A.
as Co-Documentation Agents
___________________________________
JPMORGAN CHASE BANK, N.A., MUFG UNION BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------





US-DOCS\98328090.9

--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I Definitions    1
SECTION 1.01
Defined Terms    1

SECTION 1.02
Classification of Loans and Borrowings    36

SECTION 1.03
Terms Generally    36

SECTION 1.04
Accounting Terms; GAAP    36

SECTION 1.05
Status of Secured Obligations    37

SECTION 1.06
Amendment and Restatement of the Existing Credit Agreement    37

SECTION 1.07
PPSA/UCC, etc    38



ARTICLE II The Credits    38
SECTION 2.01
Commitments    38

SECTION 2.02
Loans and Borrowings    40

SECTION 2.03
Requests for Borrowings    41

SECTION 2.04
Determination of Dollar Amounts    42

SECTION 2.05
Swingline Loans    42

SECTION 2.06
Letters of Credit    44

SECTION 2.07
Funding of Borrowings    49

SECTION 2.08
Interest Elections    50

SECTION 2.09
Termination and Reduction of Commitments    51

SECTION 2.10
Repayment and Amortization of Loans; Evidence of Debt    52

SECTION 2.11
Prepayment of Loans    55

SECTION 2.12
Fees    55

SECTION 2.13
Interest    56

SECTION 2.14
Alternate Rate of Interest    58

SECTION 2.15
Increased Costs    59

SECTION 2.16
Break Funding Payments    61

SECTION 2.17
Taxes    61

SECTION 2.18
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of Set
offs    66

SECTION 2.19
Mitigation Obligations; Replacement of Lenders    69

SECTION 2.20
Expansion Option    69

SECTION 2.21
[Intentionally Omitted]    71

SECTION 2.22
Judgment Currency    71

SECTION 2.23
Designation of Subsidiary Borrowers    72

SECTION 2.24
Defaulting Lenders    72



ARTICLE III Representations and Warranties    74
SECTION 3.01
Organization; Powers; Subsidiaries    74

SECTION 3.02
Authorization; Enforceability    74

SECTION 3.03
Governmental Approvals; No Conflicts    74

SECTION 3.04
Financial Condition; No Material Adverse Change    75

SECTION 3.05
Properties    75

SECTION 3.06
Litigation, Environmental and Labor Matters    75

SECTION 3.07
Compliance with Laws and Agreements    76

SECTION 3.08
Investment Company Status    76

SECTION 3.09
Taxes    76

SECTION 3.10
ERISA    76






--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page


SECTION 3.11
Disclosure    76

SECTION 3.12
Federal Reserve Regulations    76

SECTION 3.13
Liens    76

SECTION 3.14
No Default    77

SECTION 3.15
No Burdensome Restrictions    77

SECTION 3.16
Compliance with Swiss Non-Bank Rules    77

SECTION 3.17
Financial Assistance    77

SECTION 3.18
Security Interest in Collateral    77

SECTION 3.19
USA Patriot Act    77

SECTION 3.20
Anti-Corruption Laws and Sanctions    78

SECTION 3.21
EEA Financial Institutions    78



ARTICLE IV Conditions    78
SECTION 4.01
Effectiveness    78

SECTION 4.02
Each Credit Event    78

SECTION 4.03
Designation of a Subsidiary Borrower    78



ARTICLE V Affirmative Covenants    79
SECTION 5.01
Financial Statements and Other Information    79

SECTION 5.02
Notices of Material Events    81

SECTION 5.03
Existence; Conduct of Business    81

SECTION 5.04
Payment of Obligations    81

SECTION 5.05
Maintenance of Properties; Insurance    81

SECTION 5.06
Books and Records; Inspection Rights    82

SECTION 5.07
Compliance with Laws    82

SECTION 5.08
Use of Proceeds    82

SECTION 5.09
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances    83

SECTION 5.10
Compliance with Swiss Non-Bank Rules    84

SECTION 5.11
Swiss Articles of Incorporation    85



ARTICLE VI Negative Covenants    85
SECTION 6.01
Indebtedness    85

SECTION 6.02
Liens    87

SECTION 6.03
Fundamental Changes and Asset Sales    87

SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions    89

SECTION 6.05
Swap Agreements    91

SECTION 6.06
Transactions with Affiliates    91

SECTION 6.07
Restricted Payments    91

SECTION 6.08
Restrictive Agreements    92

SECTION 6.09
Subordinated Indebtedness and Amendments to Subordinated Indebtedness
Documents    93

SECTION 6.10
Sale and Leaseback Transactions    94

SECTION 6.11
Capital Expenditures    94

SECTION 6.12
Financial Covenants    94



ARTICLE VII Events of Default    95
ARTICLE VIII The Administrative Agent    97
ARTICLE IX Miscellaneous    104


2



--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page


SECTION 9.01
Notices    104

SECTION 9.02
Waivers; Amendments    106

SECTION 9.03
Expenses; Indemnity; Damage Waiver    108

SECTION 9.04
Successors and Assigns    109

SECTION 9.05
Survival    114

SECTION 9.06
Counterparts; Integration; Electronic Execution; Effectiveness    114

SECTION 9.07
Severability    114

SECTION 9.08
Right of Setoff    114

SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process    115

SECTION 9.10
WAIVER OF JURY TRIAL    116

SECTION 9.11
Headings    116

SECTION 9.12
Confidentiality    116

SECTION 9.13
USA PATRIOT Act    117

SECTION 9.14
Releases of Subsidiary Guarantors    117

SECTION 9.15
Attorney Representation    118

SECTION 9.16
Appointment for Perfection    118

SECTION 9.17
Interest Rate Limitation    118

SECTION 9.18
No Advisory or Fiduciary Responsibility    118

SECTION 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    119

SECTION 9.20
Termination of Dutch CIT Fiscal Unity    120

SECTION 9.21
Certain ERISA Matters    120



ARTICLE X Cross-Guarantee    122
SECTION 10.01
Cross Guarantee    122

SECTION 10.02
Swiss Limitation Language for Swiss Borrowers    124

SECTION 10.03
Dutch Limitation Language    125

SECTION 10.04
Limitation on Guaranty of Certain Swap Obligations    125

SECTION 10.05
Keepwell    125



ARTICLE XI Collection Allocation Mechanism    126




3



--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page


SCHEDULES:
Schedule 2.01A – Commitments
Schedule 2.01B – Letter of Credit Commitments
Schedule 2.06     – Existing Letters of Credit
Schedule 3.01A – Subsidiaries
Schedule 3.01B – Options and Warrants
Schedule 6.01    – Existing Indebtedness
Schedule 6.02    – Existing Liens
Schedule 6.03 – Sale of Certain Equity Interests
Schedule 6.04    – Existing Investments
EXHIBITS:
Exhibit A     – Form of Assignment and Assumption
Exhibit B-1     – Form of Opinion of Loan Parties’ U.S. Counsel
Exhibit B-2     – Form of Opinion of Loan Parties’ Bermuda Counsel
Exhibit B-3     – Form of Opinion of Loan Parties’ Dutch Counsel
Exhibit B-4     – Form of Opinion of Loan Parties’ Swiss Counsel
Exhibit B-5    – Form of Opinion of Loan Parties’ Australian Counsel
Exhibit B-6    – Form of Opinion of Loan Parties’ Nova Scotia Counsel
Exhibit B-7    – Form of Opinion of Loan Parties’ German Counsel
Exhibit B-8    – Form of Opinion of Loan Parties’ English Counsel
Exhibit B-9    – Form of Opinion of Loan Parties’ Irish Counsel
Exhibit B-10    – Form of Opinion of Loan Parties’ Jamaican Counsel
Exhibit B-11    – Form of Opinion of Loan Parties’ Italian Counsel
Exhibit B-12    – Form of Opinion of Loan Parties’ Scottish Counsel
Exhibit C     – Form of Increasing Lender Supplement
Exhibit D     – Form of Augmenting Lender Supplement
Exhibit E     – List of Closing Documents
Exhibit F-1     – Form of Borrowing Subsidiary Agreement
Exhibit F-2     – Form of Borrowing Subsidiary Termination
Exhibit G    – Form of Guaranty
Exhibit H-1     – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit H-2     – Form of U.S. Tax Certificate (Foreign Participants That Are
Not Partnerships)
Exhibit H-3     – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit H-4     – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit I-1    – Form of Borrowing Request
Exhibit I-2     – Form of Interest Election Request




4



--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of October 21, 2011, as amended and
restated as of February 8, 2013, and as further amended and restated as of July
13, 2017, among CIMPRESS N.V., VISTAPRINT LIMITED, CIMPRESS SCHWEIZ GMBH,
VISTAPRINT B.V., CIMPRESS USA INCORPORATED, the other SUBSIDIARY BORROWERS from
time to time party hereto, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, MUFG UNION BANK, N.A., SUNTRUST BANK
and BANK OF AMERICA, N.A., as Co-Syndication Agents and FIFTH THIRD BANK, HSBC
BANK USA, NATIONAL ASSOCIATION and CITIZENS BANK, N.A., as Co-Documentation
Agents.
WHEREAS, the Borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of October 21, 2011, as amended and restated as of February 8, 2013 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”).
WHEREAS, the Borrowers, the Lenders party to the Amendment and Restatement
Agreement, the Departing Lenders (as hereafter defined) and the Administrative
Agent have entered into the Amendment and Restatement Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety; (ii) extend
the applicable maturity date for the Lenders (as defined herein) in respect of
the existing revolving credit facility under the Existing Credit Agreement;
(iii) re-evidence the “Secured Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; (iv) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers; and (v) confirm that each
Departing Lender shall cease to be a party to the Existing Credit Agreement as
evidenced by its execution and delivery of its Departing Lender Signature Page.
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Company and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof.
WHEREAS, it is also the intent of the Borrowers and the Guarantors to confirm
that all obligations under the applicable “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Restatement Effective Date, all references
to the “Credit Agreement” contained in any such existing “Loan Documents” shall
be deemed to refer to this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2022 Senior Unsecured Notes” means the Company’s 7.00% senior notes due 2022
issued pursuant to that certain Senior Notes Indenture, dated as of March 24,
2015, by and among the Company,





--------------------------------------------------------------------------------





certain of its Subsidiaries and MUFG Securities America Inc. (the “2022 Senior
Unsecured Notes Indenture”), in the principal amount of $275,000,000.
“2022 Senior Unsecured Notes Indenture” has the meaning assigned to such term in
the definition of “2022 Senior Unsecured Notes”.
“2026 Senior Unsecured Notes” means the Company’s 7.0% senior notes due 2026
issued pursuant to that certain Senior Notes Indenture, dated as of June 15,
2018, by and among the Company, certain of its Subsidiaries and MUFG Securities
America Inc. (the “2026 Senior Unsecured Notes Indenture”), in the principal
amount of $400,000,000.
“2026 Senior Unsecured Notes Indenture” has the meaning assigned to such term in
the definition of “2026 Senior Unsecured Notes”.
“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and Affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Foreign Subsidiary” means any subsidiary of a Subsidiary organized
under the laws of a jurisdiction located in the United States of America so long
as such subsidiary (x) is a Foreign Subsidiary and (y) such Foreign Subsidiary
acting as a Subsidiary Guarantor would cause a Deemed Dividend Problem.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Swiss Francs, (iv)
Pounds Sterling and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Multicurrency Tranche Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate (or if the LIBO Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any


2



--------------------------------------------------------------------------------





change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of July 13, 2017, among the Borrowers, the Lenders party
thereto, the Departing Lenders and the Administrative Agent.
“Amendment No. 1 Effective Date” means June 14, 2018.
“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any jurisdiction applicable to the Company or its Subsidiaries at such time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments of any Class have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments of such Class most recently in effect, giving effect to any
assignments), (b) with respect to the Initial CUSA Term Loans, a percentage
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of the Initial CUSA Term Loans and the denominator of which is
the aggregate outstanding principal amount of the Initial CUSA Term Loans of all
Term Lenders and (c) with respect to the Initial Company Term Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Initial Company Term Loans and the
denominator of which is the aggregate outstanding principal amount of the
Initial Company Term Loans of all Term Lenders; provided that, with respect to
the calculation set forth in the foregoing clauses (a), (b) and (c), in the case
of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment, Initial CUSA Term Loan Commitment and/or Initial
Company Term Loan Commitment, as applicable, shall be disregarded in the
applicable calculation.
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by a
U.S. Loan Party of its Equity Interests in an Affected Foreign Subsidiary.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:


3



--------------------------------------------------------------------------------





 
Leverage Ratio:
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
Category 1:


≤ 2.00 to 1.00
1.375%
0.375%
0.225%
Category 2:
> 2.00 to 1.00 but
≤ 3.00 to 1.00
1.50%
0.50%
0.25%
Category 3:
> 3.00 to 1.00 but
≤ 4.00 to 1.00
1.75%
0.75%
0.30%
Category 4:


> 4.00 to 1.00
2.00%
1.00%
0.35%



For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the relevant Category shall
be determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first fiscal quarter ending after the Amendment No. 1 Effective Date
and adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).


4



--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services, (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services) and (e) supply chain finance solutions.
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, such Person has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Part 4 of Subtitle B of Title I of
ERISA, (b) a “plan” as defined in Section 4975 of the Code to which Section 4975
of the Code applies, and (c) any Person whose assets include (for purposes of
the Plan Asset Regulations for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.


5



--------------------------------------------------------------------------------





“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.
“Borrower” means the Company or any Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type and Tranche, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type and Class, made, converted or continued on the same date and, in the case
of Eurocurrency Loans, as to which a single Interest Period is in effect or
(c) a Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit I-1.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
“CAM” means the mechanism for the allocation and exchange of interests in the
Designated Obligations and collections thereunder established under Article XI.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article XI.
“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII with respect to any
Borrower or (b) an acceleration of Loans pursuant to Article VII.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Amount (determined as
of the CAM Exchange Date) of the Designated Obligations owed to such Lender
(whether or not at the time due and payable) on the date immediately prior to
the CAM Exchange Date and (b) the denominator shall be the Dollar Amount (as so
determined) of the Designated Obligations owed to all the Lenders (whether or
not at the time due and payable) on the date immediately prior to the CAM
Exchange Date.


6



--------------------------------------------------------------------------------





“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Restatement Effective Date), of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company; (b) occupation of a
majority of the seats (other than vacant seats) on the Management Board of the
Company by Persons who were neither (i) nominated by the Supervisory Board or
board of directors (as applicable) of the Company nor (ii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Company by any Person or group; (d) the occurrence of a change in control, or
other similar provision, as defined in any agreement or instrument evidencing
any Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing) (including,
without limitation, the occurrence of a “Change in Control”, “Fundamental
Change” and/or “Make-Whole Fundamental Change” (each howsoever defined) under
any indenture governing any Permitted Convertible Notes); or (e) the Company
ceases to own, directly or indirectly, and Control 100% (other than directors’
qualifying shares) of the ordinary voting and economic power of any Borrower.
“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Multicurrency Tranche
Revolving Loans, Dollar Tranche Revolving Loans, Initial CUSA Term Loans,
Initial Company Term Loans or Swingline Loans and (b) any Commitment, refers to
whether such Commitment is a Multicurrency Tranche Commitment, a Dollar Tranche
Commitment, an Initial CUSA Term Loan Commitment or an Initial Company Term Loan
Commitment.
“Code” means the Internal Revenue Code of 1986.
“Co-Documentation Agent” means each of Fifth Third Bank, HSBC Bank USA, National
Association and Citizens Bank, N.A. in its capacity as co-documentation agent
for the credit facilities evidenced by this Agreement.


7



--------------------------------------------------------------------------------





“Collateral” means all right, title and interest of any Loan Party in and to any
and all property of such Loan Party, now existing or hereafter acquired, that
may at any time be or become subject to a security interest or Lien in favor of
the Administrative Agent, on behalf of itself and the other Secured Parties, to
secure the Secured Obligations pursuant to the Collateral Documents.
“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, deeds of hypothec, debentures, loan agreements, notes,
guarantees, subordination agreements, pledges, hypothecations, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Company or any of its Subsidiaries and delivered to
the Administrative Agent to secure the Secured Obligations.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Multicurrency Tranche Commitment, Dollar Tranche Commitment, Initial CUSA Term
Loan Commitment and Initial Company Term Loan Commitment. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01A, or in the Assignment
and Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Cimpress N.V., a naamloze vennootschap organized under the laws
of the Netherlands, with its statutory seat in Venlo, the Netherlands.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v)  non-cash charges, expenses or losses, (vi) (A)
non-recurring cash charges, expenses or losses and (B) in connection with any
acquisition, (I) all cash acquisition integration costs and fees, including cash
severance payments, and cash fees and expenses paid in connection with such
acquisition, all to the extent incurred within twelve (12) months of the
completion of such acquisition and (II) cost savings and synergies projected by
the Company in good faith to result from actions taken in connection with such
acquisition and which are expected to be realized within 12 months from the date
of such acquisition and that are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Company and that are set
forth in reasonable detail in a certificate of a Financial Officer of the
Company, net of the amount of any actual benefits realized during such period
from such actions; provided that the aggregate amount of such cost savings and
synergies (including, for the avoidance of doubt, the sum of the


8



--------------------------------------------------------------------------------





foregoing clauses (A) and (B) and excluding cash charges arising in connection
with the restructuring announced by the Company on January 25, 2017 and November
1, 2017) added back pursuant to this clause (vi)(B)(II), together with the
aggregate amount of cost savings and synergies added back pursuant to clause
(vii) below, shall not exceed in the aggregate twenty percent (20%) of
Consolidated EBITDA for such period (calculated without giving effect to this
clause (vi) and without giving effect to clause (vii) below), (vii) cost savings
and synergies projected by the Company in good faith to result from actions
taken pursuant to internal operations initiatives and which are expected to be
realized within 12 months from the date of the commencement of such initiative
and that are reasonably identifiable, quantifiable and factually supportable in
the good faith judgment of the Company and that are set forth in reasonable
detail in a certificate of a Financial Officer of the Company, net of the amount
of any actual benefits realized during such period from such actions; provided
that the aggregate amount of such cost savings and synergies added back pursuant
to this clause (vii), together with the aggregate amount of cost savings and
synergies added back pursuant to clause (vi)(B)(II) above, shall not exceed in
the aggregate twenty percent (20%) of Consolidated EBITDA for such period
(calculated without giving effect to this clause (vii) and without giving effect
to clause (vi)(B)(II) above), (viii) fees and expenses directly incurred or paid
by the Company in connection with the redemption by the Company of the 2022
Senior Unsecured Notes, (ix) fees and expenses directly incurred or paid by the
Company in connection with the issuance by the Company of the 2026 Senior
Unsecured Notes, and (x) fees and expenses directly incurred or paid by the
Company in connection with Amendment No. 1 to this Agreement dated as of June
14, 2018, minus, to the extent included in Consolidated Net Income, (1) interest
income, (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash payments made during such period in respect of items
described in clause (v) above subsequent to the fiscal quarter in which the
relevant non-cash expenses, charges or losses were incurred (unless such cash
payments are permitted to be added back to Consolidated EBITDA pursuant to
clause (vi) during such period or if the payment relates to cash payments made
in relation to earnouts for Material Acquisitions), (4) extraordinary, unusual
or non-recurring non-cash income or gains realized other than in the ordinary
course of business, all calculated for the Company and its Subsidiaries in
accordance with GAAP on a consolidated basis, (5) non-cash gains on Swap
Agreements that have a tenor of greater than 31 days and were entered into to
hedge or mitigate risks to which the Company or any Subsidiary has actual or
reasonably anticipated exposure and (6) non-cash gains on Dollar denominated
intercompany financing loans that are revalued on non-Dollar functional currency
legal entities. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive trailing fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the Company
or any Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
Pro Forma Basis as if such Material Acquisition occurred on the first day of
such Reference Period. As used in this definition, “Material Acquisition” means
any acquisition of assets or series of related acquisitions of assets that
involves the payment of consideration by the Company and its Subsidiaries in
excess of $10,000,000; and “Material Disposition” means any sale, transfer or
disposition of assets or series of related sales, transfers, or dispositions of
assets that yields gross proceeds to the Company or any of its Subsidiaries in
excess of $10,000,000.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees


9



--------------------------------------------------------------------------------





and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP). In the event
that the Company or any Subsidiary shall have completed a Material Acquisition
or a Material Disposition (in each case, as defined in the definition of
“Consolidated EBITDA”) since the beginning of the relevant period, Consolidated
Interest Expense shall be determined for such period on a Pro Forma Basis as if
such Material Acquisition or Material Disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period (using
the interest rate in respect of such Indebtedness in effect as of the date of
the consummation of such Material Acquisition or Material Disposition, as
applicable).
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Company or any wholly-owned
Subsidiary of the Company.
“Consolidated Senior Secured Indebtedness” means at any time the Consolidated
Total Indebtedness that is secured by a Lien on any property of the Company and
its Subsidiaries, but excluding any such Indebtedness to the extent secured on a
junior basis to the Loans as of such date.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Affiliate” has the meaning assigned to such term in Section 3.19.
“Corresponding Obligations” means all Secured Obligations as they may exists
from time to time, other than the Parallel Debt.
“Co-Syndication Agent” means each of MUFG Union Bank, N.A., SunTrust Bank and
Bank of America, N.A. in its capacity as co-syndication agent for the credit
facilities evidenced by this Agreement.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.


10



--------------------------------------------------------------------------------





“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.
“CUSA” means Cimpress USA Incorporated, a Delaware corporation.
“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the applicable parent U.S. Loan Party under
Section 956 of the Code and the effect of such repatriation causing materially
adverse tax consequences to such parent U.S. Loan Party, in each case as
determined by the Company in its commercially reasonable judgment acting in good
faith and in consultation with its legal and tax advisors.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (1) a Bankruptcy Event or (2) a Bail-In Action.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means the signature page to the Amendment and
Restatement Agreement on which it is indicated that the Departing Lender
executing the same shall cease to be a party to the Existing Credit Agreement on
the Restatement Effective Date.
“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) participations in Swingline
Loans funded by the Revolving Lenders, (c) unreimbursed LC Disbursements and
interest thereon and (d) all commitment fees and Letter of Credit participation
fees.


11



--------------------------------------------------------------------------------





“Dollar Amount” of any currency means, at the time of determination thereof, (a)
if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
such Foreign Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services  as the “ask price”, or as displayed on such
other information service which publishes that rate of exchange from time to
time in place of ICE Data Services (or if such service ceases to be available,
the equivalent of such amount in Dollars as determined by the Administrative
Agent using any reasonable method of determination it deems appropriate) and (c)
if such amount is denominated in any other currency, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.
“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment of such Dollar Tranche Lender to make Dollar Tranche Revolving
Loans and to acquire participations in Letters of Credit and Swingline Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to Section
2.20 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Dollar
Tranche Lender’s Dollar Tranche Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Dollar Tranche Lender shall have assumed its
Dollar Tranche Commitment, as applicable. The aggregate principal amount of the
Dollar Tranche Commitments on the Restatement Effective Date is $0.
“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.
“Dollar Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Dollar Tranche Commitment and the
denominator of which is the aggregate Dollar Tranche Commitments of all Dollar
Tranche Lenders (if the Dollar Tranche Commitments have terminated or expired,
the Dollar Tranche Percentages shall be determined based upon the Dollar Tranche
Commitments most recently in effect, giving effect to any assignments); provided
that in the case of Section 2.24 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Dollar Tranche Commitment shall be disregarded in the
calculation.
“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.
“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans,
its LC Exposure and its Swingline Exposure.
“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(b)(ii). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of


12



--------------------------------------------------------------------------------





the Code, so long as such Domestic Subsidiary (i) does not conduct any business
or activities other than the ownership of such Equity Interests and/or
receivables other than immaterial assets and activities reasonably related or
ancillary thereto and (ii) does not incur, and is not otherwise liable for, any
Indebtedness (other than intercompany indebtedness permitted pursuant to
Section 6.01(c)).
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America other than (i) a Subsidiary
that is owned by a Foreign Subsidiary and (ii) a Domestic Foreign Holdco
Subsidiary.
“Dutch Borrower” means any Borrower that is organized under the laws of the
Netherlands.
“Dutch Loan Party” means any Loan Party organized under the laws of the
Netherlands or otherwise resident for tax purposes of the Netherlands.
“Dutch Non-Public Lender” means :
(i) until the publication of an interpretation of “public” as referred to in the
CRR by the relevant authority/ies: an entity which (x) assumes rights and/or
obligations vis-à-vis a Dutch Borrower, the value of which is at least EUR
100,000 (or its equivalent in another currency), (y) that provides repayable
funds to the Dutch Borrower for a minimum initial amount of EUR 100,000 (or its
equivalent in another currency) or otherwise qualifies as not forming part of
the public), and
(ii) following the publication of an interpretation of “public” as referred to
in the CRR by the relevant authority/ies: an entity which qualifies as not
forming part of the public on the basis of such interpretation.
“ECP” means an “Eligible Contract Participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC (collectively, and as now or hereafter in effect, the “ECP Rules”).
“ECP Rules” has the meaning assigned to such term in the definition of “ECP.”
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


13



--------------------------------------------------------------------------------





“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.
“Eligible Subsidiary” means any Subsidiary that is approved from time to time by
each of the Revolving Lenders and the Administrative Agent.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.


14



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, Affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
under FATCA.
“Executive Order” means Executive Order No. 13224, effective as of September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)).
“Existing Credit Agreement” is defined in the recitals hereof.
“Existing Letters of Credit” shall have the meaning assigned to such term in
Section 2.06(a).


15



--------------------------------------------------------------------------------





“Existing Loans” shall have the meaning assigned to such term in
Section 2.01(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“First Tier Foreign Subsidiary” means each subsidiary of a Subsidiary organized
under the laws of a jurisdiction located in the United States of America that is
a Foreign Subsidiary and with respect to which any one or more of the Company
and its Domestic Subsidiaries directly owns or Controls more than 50% of such
Foreign Subsidiary’s issued and outstanding Equity Interests.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $200,000,000.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing,


16



--------------------------------------------------------------------------------





regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantors” means, collectively, (i) the Company, (ii) the Subsidiary Borrowers
pursuant to the terms of Article X of this Agreement and (iii) the Subsidiary
Guarantors.
“Guaranty” means that certain Second Amended and Restated Guaranty dated as of
the Restatement Effective Date in the form of Exhibit G (including any and all
supplements thereto) and executed by each Guarantor party thereto and any other
guaranty agreements as are requested by the Administrative Agent and its
counsel, in each case as amended, restated, supplemented or otherwise modified
from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
cash portion of the deferred purchase price of property or services (excluding
(i) current accounts payable or accrued expenses, in each case incurred in the
ordinary course of business, (ii) any earn-out


17



--------------------------------------------------------------------------------





obligation until such earn-out obligation becomes due and payable (other than
obligations due and payable solely in shares and not in cash) and (iii) any
deferred payment that such Person has the option to pay in shares shall not be
considered indebtedness until such deferred payment becomes due and payable in
cash), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) all obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. It
is understood and agreed that Indebtedness shall not include any Indebtedness
that has been defeased and/or discharged in accordance with its terms, provided
that funds in an amount equal to all such Indebtedness (including interest and
any other amounts required to be paid to the holders thereof in order to give
effect to such defeasance and/or discharge) have been irrevocably deposited with
a trustee for the benefit of the relevant holders of such Indebtedness.
Notwithstanding the foregoing, Permitted Call Spread Swap Agreements, and any
obligations thereunder, shall not constitute Indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Initial Subsidiary Borrowers” has the meaning assigned to such term in the
definition of Subsidiary Borrower.
“Initial Company Term Loan Amortization Amount” has the meaning assigned to such
term in Section 2.10(b)(ii).
“Initial Company Term Loan Commitment” means (a) as to any Term Lender, the
aggregate commitment of such Term Lender to make Initial Company Term Loans as
set forth on Schedule 2.01A or in the most recent Assignment Agreement or other
documentation contemplated hereby executed by such Term Lender and (b) as to all
Term Lenders, the aggregate commitment of all Term Lenders to make Initial
Company Term Loans, which aggregate commitment shall be $84,500,000 on the
Restatement Effective Date. After advancing the Initial Company Term Loan, each
reference to a Term Lender’s Initial Company Term Loan Commitment shall refer to
that Term Lender’s Applicable Percentage of the Initial Company Term Loans.
“Initial Company Term Loans” means the term loans made by the Term Lenders to
the Company pursuant to Section 2.01(c)(ii).
“Initial CUSA Term Loan Amortization Amount” has the meaning assigned to such
term in Section 2.10(b)(i).
“Initial CUSA Term Loan Commitment” means (a) as to any Term Lender, the
aggregate commitment of such Term Lender to make Initial CUSA Term Loans as set
forth on Schedule 2.01A or in the most recent Assignment Agreement or other
documentation contemplated hereby executed by such Term


18



--------------------------------------------------------------------------------





Lender and (b) as to all Term Lenders, the aggregate commitment of all Term
Lenders to make Initial CUSA Term Loans, which aggregate commitment shall be
$215,500,000 on the Restatement Effective Date. After advancing the Initial CUSA
Term Loan, each reference to a Term Lender’s Initial CUSA Term Loan Commitment
shall refer to that Term Lender’s Applicable Percentage of the Initial CUSA Term
Loans.
“Initial CUSA Term Loans” means the term loans made by the Term Lenders to CUSA
pursuant to Section 2.01(c)(i).
“Initial Term Loan Amortization Amount” means the Initial CUSA Term Loan
Amortization Amount or the Initial Company Term Loan Amortization Amount, as
applicable.
“Initial Term Loan Amortization Payment Date” means any date on which an
amortization payment in respect of an Initial CUSA Term Loan and/or an Initial
Company Term Loan is due pursuant to Section 2.10(b)(i) and/or Section
2.10(b)(ii).
“Initial Term Loan Total Amortization Amount” means, as of any date, the sum of
the Initial CUSA Term Loan Amortization Amount and the Initial Company Term Loan
Amortization Amount, in each case as of such date.
“Initial Term Loans” means the term loans made by the Term Lenders to CUSA and
the Company on the Restatement Effective Date pursuant to the terms of this
Agreement.
“Information Memorandum” means the Confidential Information Memorandum dated
June 2017 relating to the Company and the Transactions.
“Insolvency Regulation” shall mean the Council Regulation (EC) No.1346/2000 29
May 2000 on Insolvency Proceedings.
“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit I-2.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six (or, if acceptable to each Lender, twelve) months thereafter, as the
applicable Borrower (or the Company on behalf of the applicable Borrower) may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in


19



--------------------------------------------------------------------------------





the last calendar month of such Interest Period) shall end on the last Business
Day of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., MUFG Union Bank, N.A.,
SunTrust Bank and Bank of America, N.A., each in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01A, the Persons that are
“Lenders” under the Existing Credit Agreement as of the Restatement Effective
Date and any other Person that shall have become a Lender hereunder pursuant to
Section 2.20 or pursuant to an Assignment and Assumption or other documentation
contemplated hereby, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or other documentation contemplated
hereby. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender and the Issuing Banks. For the avoidance of doubt, the term
“Lenders” excludes the Departing Lenders.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.


20



--------------------------------------------------------------------------------





“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such currency and Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided, further, that if
a LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the LIBO Rate for such currency and such
Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Recourse Guarantor” means a Subsidiary Guarantor party to a Limited
Recourse Guaranty.
“Limited Recourse Guaranty” means a Guaranty (or supplement thereto adding a
Limited Recourse Guarantor) entered into on or after March 10, 2015 pursuant to
which the obligations guaranteed by the Limited Recourse Guarantor thereunder
are limited (as determined by the Administrative Agent in its reasonable credit
judgment) as to amount, either by reference to one or more specific amounts or
mathematical formulas or otherwise by reference to legal concepts or principles
required under applicable law or regulation (but excluding any general statutory
limitations, including fraudulent transfer or conveyance limitations).
“Liquidity” means, at any time, the sum of (i) the aggregate amount of
unrestricted and unencumbered cash balances and Permitted Investments (other
than encumbrances in favor of the Administrative Agent for the benefit of the
Secured Parties) maintained by the Company and its Subsidiaries plus (ii) the
amount (if positive) by which the aggregate Revolving Commitments exceed the
Total Revolving Credit Exposures, in each case, at such time.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Guaranty, any promissory notes issued
pursuant to Section 2.10(f), any Letter of Credit applications and any
agreements between the Company and an Issuing Bank regarding such Issuing Bank’s
Letter of Credit Commitment or the respective rights and obligations between the
Borrower and such Issuing Bank in connection with the issuance of Letters of
Credit, the Collateral Documents, the Amendment and Restatement Agreement and
any and all other agreements, instruments,


21



--------------------------------------------------------------------------------





documents and certificates executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Management Board” means the management board (in Dutch: raad van bestuur) of
the Company.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole, (b) the ability of Loan Parties to perform any of
their obligations under the Loan Documents (when taken as a whole) when due or
(c) the validity or enforceability of this Agreement or any and all other Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $35,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10%) of Consolidated
EBITDA for such period or (ii) which contributed greater than ten percent (10%)
of Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Subsidiaries that are not Loan Parties exceeds twenty-two
and one half percent (22.5%) of Consolidated EBITDA for any such period or
twenty-two and one half percent (22.5%) of Consolidated Total Assets as of the
end of any such fiscal quarter, the Company (or, in the event the Company has
failed to do so within ten days, the Administrative Agent) shall designate
sufficient Subsidiaries as “Material Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries; provided further that, solely for purposes of determining
compliance with the requirements above, (a) Consolidated Total Assets shall
exclude (1) assets that are considered to be intangible assets under GAAP,
including customer lists, goodwill, developed technology, copyrights, trade
names, trademarks, patents, franchises, licenses, capitalized research,


22



--------------------------------------------------------------------------------





development costs, capitalized software and website development,
(2) intercompany receivables or loans between Persons that become Subsidiaries,
(3) that portion of the assets of Subsidiaries that are not wholly-owned
Subsidiaries that is attributable to the percentage of equity interests not
held, directly or indirectly, by the Company or its wholly-owned Subsidiaries
and (4) negative cash balances and (b) Consolidated EBITDA attributable to any
Specified Non-Required Subsidiary shall be excluded from the calculation of the
20% of Consolidated EBITDA threshhold in the foregoing proviso.
“Maturity Date” means June 14, 2023; provided that, if the Company has not
refinanced, replaced, or otherwise extended the “Stated Maturity” under (and as
defined in) the 2022 Senior Unsecured Notes Indenture (the “Notes Maturity
Date”) in respect of all outstanding 2022 Senior Unsecured Notes (and any notes
or other Indebtedness representing the refinancing or replacement thereof and
any other notes or other Indebtedness issued pursuant to the 2022 Senior
Unsecured Notes Indenture) such that the maturity date of all such 2022 Senior
Unsecured Notes (and any notes or other Indebtedness representing the
refinancing or replacement thereof and any other notes or other Indebtedness
issued pursuant to the 2022 Senior Unsecured Notes Indenture) is at least
ninety-one (91) days after the Maturity Date, then if at any time during the
period (the “Specified Period”) commencing on the date that is ninety-one (91)
days prior to the Notes Maturity Date through and including the Notes Maturity
Date, the Company fails to maintain Liquidity (calculated on a pro forma basis
after giving effect to the repayment in full of the aggregate outstanding
principal amount of the 2022 Senior Unsecured Notes and all such other notes and
Indebtedness) of at least $200,000,000, the Maturity Date shall instead be the
first date during the Specified Period on which the Company fails to maintain
Liquidity of at least such amount.
“Maximum Capital Expenditure Amount” means, with respect to any fiscal year of
the Company, an amount equal to the greater of (i) $140,000,000 and (ii) 70% of
Consolidated EBITDA for the immediately preceding fiscal year of the Company.
“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment of such Multicurrency Tranche Lender to make
Multicurrency Tranche Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, as such commitment may be (a) reduced
or terminated from time to time pursuant to Section 2.09, (b) increased from
time to time pursuant to Section 2.20 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Multicurrency Tranche Lender’s Multicurrency Tranche
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
(or other documentation contemplated by this Agreement) pursuant to which such
Multicurrency Tranche Lender shall have assumed its Multicurrency Tranche
Commitment, as applicable. The aggregate principal amount of the Multicurrency
Tranche Commitments on the Restatement Effective Date is $839,421,879.
“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments have
terminated or expired, the Multicurrency Tranche Percentages shall be determined
based upon the Multicurrency Tranche Commitments most recently in effect, giving
effect to any assignments); provided that in the case of Section 2.24 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Multicurrency
Tranche Commitment shall be disregarded in the calculation.


23



--------------------------------------------------------------------------------





“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans, its LC Exposure and its Swingline
Exposure.
“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(b)(i). Each Multicurrency Tranche
Revolving Loan shall be a Eurocurrency Revolving Loan denominated in Agreed
Currencies or an ABR Revolving Loan denominated in Dollars.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Original Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
“Obligors” means, collectively, the Company and the other Borrowers.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Original Effective Date” means October 21, 2011.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).


24



--------------------------------------------------------------------------------





“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parallel Debt” has the meaning assigned to such term in Article VIII.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of acquisitions by the Company or any
Subsidiary of (i) all or substantially all, or a significant portion of, the
assets of or (ii) all or more than fifty percent (50%) of the Equity Interests
in (or such lesser percentage as results in such entity becoming a Subsidiary
hereunder), a Person or division or line of business of a Person (including, for
the avoidance of doubt, acquisitions of additional Equity Interests in a
Subsidiary as to which the purchase of Equity Interests was previously a
Permitted Acquisition), if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Company and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under
Sections 5.09 and 5.10 shall have been taken, (d) the Company and the
Subsidiaries are in compliance, on a pro forma basis reasonably acceptable to
the Administrative Agent after giving effect to such acquisition (but without
giving effect to any synergies or cost savings), with the covenants contained in
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness,


25



--------------------------------------------------------------------------------





with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
each relevant period for testing such compliance and, if the aggregate cash
consideration paid in respect of such acquisition exceeds $75,000,000, the
Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company to such effect, together with all relevant
financial information, statements and projections requested by the
Administrative Agent, and (e) in the case of an acquisition, merger,
amalgamation or consolidation involving the Company or a Subsidiary, the Company
or such Subsidiary (or another Person that merges, amalgamates or consolidates
with such Subsidiary and that, immediately after the consummation of such
merger, amalgamation or consolidation, becomes a Subsidiary) is the surviving
entity of such merger, amalgamation and/or consolidation.
“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Company acquires an option requiring the counterparty
thereto to deliver to the Company shares of common stock of the Company (or
other securities or property following a merger event or other change of the
common stock of the Company), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Company in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Company issues to the counterparty thereto warrants to acquire common stock of
the Company (or other securities or property following a merger event or other
change of the common stock of the Company) (whether such warrant is settled in
shares, cash or a combination thereof) entered into by the Company in connection
with the issuance of Permitted Convertible Notes (such transaction, a “Warrant
Transaction”); provided that (i) the terms, conditions and covenants of each
such Swap Agreement shall be such as are customary for such agreements of such
type (as determined by the board of directors of the Company, or a committee
thereof, in good faith), (ii) the purchase price for such Bond Hedge
Transaction, less the proceeds received by the Company from the sale of any
related Warrant Transaction, does not exceed the net proceeds received by the
Company from the issuance of the related Permitted Convertible Notes and (iii)
in the case of clause (b) above, such Swap Agreement would be classified as an
equity instrument in accordance with GAAP.
“Permitted Convertible Notes” means any unsecured notes issued by the Company in
accordance with the terms and conditions of Section 6.01 that are convertible
into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of shares of common
stock of the Company (or other securities or property following a merger event
or other change of the common stock of the Company), cash or any combination
thereof (with the amount of such cash or such combination determined by
reference to the market price of such common stock or such other securities);
provided that, the Indebtedness thereunder must satisfy each of the following
conditions: (i) both immediately prior to and after giving effect (including pro
forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled or otherwise required payments of
principal prior to, and does not permit any Loan Party to elect optional
redemption or optional acceleration that would be settled on a date prior to,
the date that is six (6) months after the Maturity Date (it being understood
that neither (x) any provision requiring an offer to purchase such Indebtedness
as a result of change of control or other fundamental change (which change of
control or other fundamental change, for the avoidance of doubt, constitutes a
“Change of Control” hereunder), which purchase is settled on a date no earlier
than the date twenty (20) Business Days following the occurrence of such change
of control or other fundamental change nor (y) any early conversion of any
Permitted Convertible Notes in accordance with the terms thereof, in either
case, shall violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Subsidiary of the Company other than the Subsidiary Borrowers
or Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the


26



--------------------------------------------------------------------------------





Lenders than the subordination terms of such Subordinated Indebtedness), (iv)
any cross-default or cross-acceleration event of default (each howsoever
defined) provision contained therein that relates to indebtedness or other
payment obligations of any Loan Party (such indebtedness or other payment
obligations, a “Cross-Default Reference Obligation”) contains a cure period of
at least thirty (30) calendar days (after written notice to the issuer of such
Indebtedness by the trustee or to such issuer and such trustee by holders of at
least 25% in aggregate principal amount of such Indebtedness then outstanding)
before a default, event of default, acceleration or other event or condition
under such Cross-Default Reference Obligation results in an event of default
under such cross-default or cross-acceleration provision and (v) the terms,
conditions and covenants of such Indebtedness must be customary for convertible
Indebtedness of such type (as determined by the board of directors of the
Company, or a committee thereof, in good faith).
“Permitted Corporate Reorganization” means a merger between the Company and an
Affiliate incorporated solely for the purpose of converting the Company into a
corporation organized under the laws of any member state of the European Union,
the United Kingdom, Switzerland or the United States or any political
subdivision or state thereof or the District of Columbia, to the extent
(i) approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and (ii) such reorganization does not have a material
adverse effect on the credit support for the Transactions and on the credit
profile of the Company and the Guarantors taken as a whole.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) any netting or set-off arrangement entered into by any Loan Party in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances;
(g) any Lien arising under clause 24 and 25 of the general terms and conditions
(algemene voorwaarden) of the Dutch Banker’s Association (Nederlandse Vereniging
van Banken) or any similar term applied by a Dutch bank;
(h) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and


27



--------------------------------------------------------------------------------





(i) any joint and several liability and any netting or set-off arrangement
arising in each case as a result of a fiscal unity (fiscale eenheid) for Dutch
corporate income tax or Dutch value added tax purposes of which a Dutch Loan
Party is or becomes a member;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means investments permitted to be made in accordance
with the investment policy of the Company, as such policy is in effect, and as
disclosed to the Administrative Agent, prior to the Original Effective Date and
as such policy may be amended, restated, supplemented or otherwise modified from
time to time with the consent of the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pledge Subsidiary” means each Material Subsidiary but limited, in the case of a
Foreign Subsidiary owned by a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, to the First Tier Foreign
Subsidiary in such Foreign Subsidiary’s ownership chain.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order; (c) with whom a Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or
anti-laundering law, including the Executive Order; (d) who commits,


28



--------------------------------------------------------------------------------





threatens, conspires to commit, or support “terrorism” as defined in the
Executive Order; (e) who is named as a “Specially designated national or blocked
person” on the most current list published by the OFAC at its official website,
at http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any
replacement website or other replacement official publication of such list; or
(f) who is owned or controlled by a Person listed above in clause (c) or (e).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation guaranteed
under Article X hereof or under a Guaranty, each Obligor or Guarantor, as the
case may be, that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP.
“Qualifying Bank” means any person or entity acting on its own account which is
licensed as a bank by the banking laws in force in its jurisdiction of
incorporation and any branch of a legal entity, which is licensed as a bank by
the banking laws in force in the jurisdiction where such branch is situated, and
which, in each case, exercises as its main purpose a true banking activity,
having bank personnel, premises, communication devices of its own and authority
of decision making, all within the meaning of the Swiss Guidelines as issued and
as amended from time to time by the Swiss Federal Tax Administration (SFTA).
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company and as agreed to by such bank. No Lender
shall be obligated to be a Reference Bank without its consent.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.


29



--------------------------------------------------------------------------------





“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments of all of the Lenders at such
time; provided that for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Revolving Commitments expire or
terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Credit
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans.
“Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary. For the avoidance of doubt, investments shall be governed by
Section 6.04 and shall not constitute a Restricted Payment.
“Revolving Commitment” means a Multicurrency Tranche Commitment or a Dollar
Tranche Commitment, and “Revolving Commitments” means both Multicurrency Tranche
Commitments and Dollar Tranche Commitments.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans, its LC Exposure and its
Swingline Exposure at such time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions and with respect to which such Sanctions
apply to all Persons in such region, country or territory (for example, as of
the Restatement Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and
Syria) as opposed to any country, region or territory with respect to which
Sanctions are applicable only to Persons listed in any Sanctions-related list.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).


30



--------------------------------------------------------------------------------





“Sanctions” means, at any time, economic or financial sanctions or trade
embargoes imposed, administered or enforced at such time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union, any EU member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the
Restatement Effective Date, between each U.S. Loan Party and the Administrative
Agent, on behalf of itself and the other Secured Parties, and any other pledge
or security agreement entered into, after the Restatement Effective Date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, for the benefit of the Administrative Agent
and the other Secured Parties, as the same may be amended, restated or otherwise
modified from time to time to secure the Secured Obligations.
“Senior Secured Leverage Ratio” has the meaning assigned to such term in
Section 6.12(c).
“Service of Process Agent” means Corporation Service Company.
“Significant Subsidiary” means each Subsidiary which, as of the end of the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01 contributed greater than $5,000,000 of
Consolidated Total Assets as of such date.
“Specified Non-Required Subsidiary” has the meaning assigned to such term in
Section 5.09(a).
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.


31



--------------------------------------------------------------------------------





“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary (other than any such Indebtedness owed to the Company or any
Subsidiary) the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Subsidiary Borrower” means (i) Vistaprint Bermuda, (ii) Cimpress Schweiz GmbH,
a corporation incorporated under the laws of Switzerland, (iii) Vistaprint B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands, with its statutory seat in Venlo, the Netherlands, (iv) CUSA
(collectively, the “Initial Subsidiary Borrowers”) and (v) any other Eligible
Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.23, in each
case, provided that such Subsidiary Borrower has not ceased to be a Subsidiary
Borrower pursuant to such Section 2.23.
“Subsidiary Guarantor” means each Material Subsidiary that is a party to the
Guaranty. The Subsidiary Guarantors on the Restatement Effective Date are
identified as such in Schedule 3.01A hereto.
“Supervisory Board” means the supervisory board (in Dutch: raad van
commissarissen) of the Company.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of


32



--------------------------------------------------------------------------------





these transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company or the Subsidiaries shall be a
Swap Agreement.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction. Notwithstanding the foregoing, Permitted
Call Spread Swap Agreements shall not constitute Swap Obligations.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Revolving Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Sublimit” means $35,000,000.
“Swiss Borrower” means Cimpress Schweiz GmbH and any other Borrower incorporated
in Switzerland and/or having its registered office in Switzerland and/or
qualifying as a Swiss resident pursuant to Article 9 of the Swiss Federal
Withholding Tax Act.
“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S- 02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986), the guideline “Syndicated Loans” of January 2000 (S-02.128)
(Merkblatt “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom Januar 2000), the guideline S-02.130.1 in
relation to money market instruments and book claims of April 1999 (Merkblatt
vom April 1999 betreffend Geldmarktpapiere und Buchforderungen inländischer
Schuldner), the guideline “Bonds” of April 1999 (S-02.122.1) (Merkblatt
“Obligationen” vom April 1999), the circular letter No. 34 “Customer Credit
Balances” of 26 July 2011 (1-034-V-2011) (Kreisschreiben Nr. 34 „Kundenguthaben”
vom 26. Juli 2011), the circular letter No. 15 of 7 February 2007
(1-015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss Federal
Withholding Tax and Swiss Federal Stamp Taxes (Kreisschreiben Nr. 15
“Obligationen und derivative Finanzinstrumente als Gegenstand der direkten
Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom 7. February
2007); all as issued, and as amended from time to time, by the Swiss Federal Tax
Administration (SFTA).
“Swiss Federal Withholding Tax” means the Taxes levied pursuant to the Swiss
Federal Withholding Tax Act.


33



--------------------------------------------------------------------------------





“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober
1965); together with the related ordinances, regulations and guidelines, all as
amended and applicable from time to time.
“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.
“Swiss Subsidiary Guarantor” means any other Subsidiary Guarantor incorporated
in Switzerland and/or having its registered office in Switzerland.
“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
(within the meaning of the Swiss Guidelines) under this Agreement which are not
Qualifying Banks must not, at any time, exceed ten (10).
“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Qualifying
Banks, of the Swiss Borrower under all outstanding debts relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement and intra-group loans (if and to the extent intra-group loans are
not exempt in accordance with the ordinance of the Swiss Federal Council of 18
June 2010 amending the Swiss Federal Ordinance on withholding tax and the Swiss
Federal Ordinance on stamp duties with effect as of 1 August 2010), loans,
facilities and/or private placements (including under this Agreement) must not,
at any time, exceed twenty (20); in each case in accordance with the meaning of
the Swiss Guidelines.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means each means, as of any date of determination, each Lender (i)
having an Initial CUSA Term Loan Commitment or that holds Initial CUSA Term
Loans and (ii) having an Initial Company Term Loan Commitment or that holds
Initial Company Term Loans.
“Term Loan Commitment” means the Initial CUSA Term Loan Commitment and the
Initial Company Term Loan Commitment.
“Term Loans” means the Initial CUSA Term Loans and the Initial Company Term
Loans.
“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Revolving Lenders’ Revolving Loans, their LC Exposure
and their Swingline Exposure at such time; provided, that clause (a) of the
definition of Swingline Exposure shall only be applicable to the extent
Revolving Lenders shall have funded their respective participations in the
outstanding Swingline Loans.


34



--------------------------------------------------------------------------------





“Tranche” means a category of Revolving Commitments and extensions of credit
hereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Commitments and Multicurrency Tranche
Revolving Loans, and (b) Dollar Tranche Commitments and Dollar Tranche Revolving
Loans.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests or any
similar or equivalent legislation as in effect in any applicable jurisdiction
(including Canada or any province thereof).
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S. Borrower” means CUSA and any other Borrower organized under the laws of
the United States of America or any jurisdiction thereof.
“U.S. Loan Party” means CUSA and any other Loan Party organized under the laws
of the United States of America or any jurisdiction thereof.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“VAT” means (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112), and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition to
such tax referred to in paragraph (a) above, or imposed elsewhere.
“Vistaprint Bermuda” means Vistaprint Limited, a Bermuda exempted company
“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest


35



--------------------------------------------------------------------------------





one-twelfth) that will elapse between such date and the making of such payment;
by (ii) the then outstanding principal amount of such Indebtedness.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Multicurrency Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”)
or by Class and Type (e.g., a “Multicurrency Tranche Eurocurrency Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Multicurrency Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Multicurrency Tranche Eurocurrency
Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


36



--------------------------------------------------------------------------------





SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. For the avoidance of doubt, and without limitation of
the foregoing, Permitted Convertible Notes shall at all times be valued at the
full stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.
Furthermore, notwithstanding the foregoing, the parties hereto agree that, (i)
solely in connection with the Company’s lease arrangement for the property
located at 275 Wyman Street, Waltham, Massachusetts and the Company’s proposed
lease arrangement for the property located at 9900 Bonnie View Road, Dallas,
Texas (or proposed lease arrangement for another property located in the Dallas,
Texas area in lieu of the property located at 9900 Bonnie View Road, Dallas,
Texas) and so long as the Company does not acquire legal title to such
properties or dispose such properties (or assets thereon), (x) the effects of
Accounting Standards Codification 840-40-15-5 shall be disregarded in respect of
all terms of an accounting or financial nature used herein and all computations
of amounts and ratios referred to herein, in each case in respect of such
properties and (y) the Company shall not be deemed to be the owner of such
properties during the lease term solely by virtue of such accounting standard
and (ii) solely with respect to tenant allowances associated with the property
located at 275 Wyman Street, Waltham, Massachusetts and the Company’s proposed
lease arrangement for the property located at 9900 Bonnie View Road, Dallas,
Texas (or proposed lease arrangement for another property located in the Dallas,
Texas area in lieu of the property located at 9900 Bonnie View Road, Dallas,
Texas), the effects of Accounting Standards Codification 840-40-15-5 shall be
disregarded in respect of all terms of an accounting or financial nature used
herein and all computations of amounts and ratios referred to herein, in each
case in respect of such properties during the lease term.
SECTION 1.05    Status of Secured Obligations. In the event that the Company or
any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Company shall take or cause such other Loan Party
to take all such actions as shall be necessary to


37



--------------------------------------------------------------------------------





cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 1.06    Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, on the Restatement Effective Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation. All Existing Loans made and Obligations incurred under the Existing
Credit Agreement which are outstanding on the Restatement Effective Date shall
continue as Loans and Obligations under (and shall be governed by the terms of)
this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Agreement”, the “Credit Agreement” and the “Loan Documents” shall be deemed to
refer to the Administrative Agent, this Agreement and the Loan Documents,
(b) the Existing Letters of Credit which remain outstanding on the Restatement
Effective Date shall continue as Letters of Credit under (and shall be governed
by the terms of) this Agreement, (c) the liens and security interests in favor
of the Administrative Agent for the benefit of the Secured Parties securing
payment of the Secured Obligations are in all respects continuing and in full
force and effect with respect to all Secured Obligations, (d) the “Revolving
Commitments” (as defined in the Existing Credit Agreement) shall be redesignated
as Revolving Commitments hereunder, (e) the outstanding “Term Loans” (as defined
in the Existing Credit Agreement) shall be redesignated as Term Loans hereunder,
(f) the Administrative Agent shall make such reallocations, sales, assignments
or other relevant actions in respect of each Lender’s credit exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Credit Exposure and outstanding Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Credit Exposures on the
Restatement Effective Date, (g) the Existing Loans of each Departing Lender
shall be repaid in full (accompanied by any accrued and unpaid interest and fees
thereon), each Departing Lender’s “Commitment” under the Existing Credit
Agreement shall be terminated and no Departing Lender shall be a Lender
hereunder (provided, however, that each Departing Lender shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03) and (h) the
Company hereby agrees to compensate each Lender (and each Departing Lender) for
any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement) and such reallocation
(and any repayment or prepayment of any Departing Lender’s Loan) described
above, in each case on the terms and in the manner set forth in Section 2.16
hereof.


38



--------------------------------------------------------------------------------





SECTION 1.07    PPSA/UCC, etc. Notwithstanding the foregoing, and where the
context so requires, (i) any term defined in this Agreement by reference to the
“UCC” or the “Uniform Commercial Code” shall also have any extended, alternative
or analogous meaning given to such term in applicable Canadian personal property
security and other laws (including the Personal Property Security Act of each
applicable province of Canada, the Civil Code of Quebec, the Bills of Exchange
Act (Canada) and the Depository Bills and Notes Act (Canada)), in all cases for
the extension, preservation or betterment of the security and rights of the
Collateral, (ii) all references in this Agreement to “Article 9” shall be deemed
to refer also to applicable Canadian securities transfer laws (including the
Securities Transfer Act (Nova Scotia)), (iii) all references in this Agreement
to a financing statement, continuation statement, amendment or termination
statement shall be deemed to refer also to the analogous documents used under
applicable Canadian personal property security laws, (v) all references to the
United States, or to any subdivision, department, agency or instrumentality
thereof shall be deemed to refer also to Canada, or to any subdivision,
department, agency or instrumentality thereof, and (vi) all references to
federal or state securities law of the United States shall be deemed to refer
also to analogous federal and provincial securities laws in Canada.
ARTICLE II

The Credits
SECTION 2.01    Commitments.
(a)    Prior to the Restatement Effective Date, certain loans were made to the
Borrowers under the Existing Credit Agreement which remain outstanding as of the
Restatement Effective Date (such outstanding loans being hereinafter referred to
as the “Existing Loans”). Subject to the terms and conditions set forth in this
Agreement, the Borrowers and each of the Lenders agree that on the Restatement
Effective Date but subject to the reallocation and other transactions described
in Section 1.06, the Existing Loans shall be reevidenced as Loans under this
Agreement and the terms of the Existing Loans shall be restated in their
entirety and shall be evidenced by this Agreement.
(b)    Subject to the terms and conditions set forth herein (including, without
limitation, Section 2.02):
(i)    each Multicurrency Tranche Revolving Lender (severally and not jointly)
agrees to make Multicurrency Tranche Revolving Loans to the Borrowers in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result ((after giving effect to any application
of proceeds of such Borrowing to any Swingline Loans outstanding pursuant to
Section 2.10(a)) in (A) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of such Lender’s Multicurrency Tranche Revolving Credit Exposure exceeding such
Lender’s Multicurrency Tranche Commitment, (B) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments, (C) subject
to Sections 2.04 and 2.11(b), the Dollar Amount of the Total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments or (D) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Multicurrency Tranche Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, exceeding the Foreign Currency Sublimit; and


39



--------------------------------------------------------------------------------





(ii)    each Dollar Tranche Revolving Lender (severally and not jointly) agrees
to make Dollar Tranche Revolving Loans to the Borrowers in Dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result ((after giving effect to any application of proceeds of such
Borrowing to any Swingline Loans outstanding pursuant to Section 2.10(a)) in (A)
such Lender’s Dollar Tranche Revolving Credit Exposure exceeding such Lender’s
Dollar Tranche Commitment, (B) the total Dollar Tranche Revolving Credit
Exposures exceeding the aggregate Dollar Tranche Commitments or (C) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the Total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments.
(c)    Subject to the terms and conditions set forth herein (including, without
limitation, Section 2.02):
(i)    each Term Lender with an Initial CUSA Term Loan Commitment (severally and
not jointly) agrees to make an Initial CUSA Term Loan to CUSA in Dollars on the
Restatement Effective Date, in an amount equal to such Lender’s Initial CUSA
Term Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent; and
(ii)    each Term Lender with an Initial Company Term Loan Commitment (severally
and not jointly) agrees to make an Initial Company Term Loan to the Company in
Dollars on the Restatement Effective Date, in an amount equal to such Lender’s
Initial Company Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent.
(d)    Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
SECTION 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the applicable Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05. The Term Loans shall amortize as set forth
in Section 2.10.
(b)    Subject to Section 2.14, each Multicurrency Tranche Borrowing, each
Dollar Tranche Borrowing and each Term Loan Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.


40



--------------------------------------------------------------------------------





(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $250,000 and not
less than $1,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Multicurrency Tranche Commitments or the aggregate Dollar Tranche Commitments,
as applicable, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $250,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
(10) Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, (i) no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date and (ii) subject to the requirements of Section 2.01, each
requested Revolving Borrowing denominated in Dollars shall be made pro rata
among the Revolving Lenders (and between the Dollar Tranche Commitments and the
Multicurrency Tranche Commitments) according to the sum of the aggregate amount
of their respective Dollar Tranche Commitments and Multicurrency Tranche
Commitments; provided that if, on such date of such Borrowing (after giving
effect to any prepayments of Revolving Loans and/or the expiration of any
Letters of Credit to occur as of such date) any Revolving Loans and/or Letters
of Credit denominated in Foreign Currencies will be outstanding under the
Multicurrency Tranche Commitments, such requested Borrowing denominated in
Dollars shall be made pro rata (or as nearly pro rata as possible, as reasonably
determined by the Administrative Agent) among the Revolving Lenders (and under
the Dollar Tranche Commitments and the Multicurrency Tranche Commitments)
according to the sum of the aggregate unused amount of their respective Dollar
Tranche Commitments and Multicurrency Tranche Commitments.
(e)    Any Credit Event to any Dutch Borrower shall at all times be provided by
a Lender that is a Dutch Non-Public Lender.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request signed by such Borrower, or the Company on its behalf)
not later than four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of the proposed
Borrowing or (b) by telephone in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the


41



--------------------------------------------------------------------------------





Administrative Agent of a written Borrowing Request signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the name of the applicable Borrower;
(ii)    whether such Borrowing is a Revolving Borrowing (and, subject to the
requirements of Section 2.02(d)(ii), whether such Borrowing is to be a
Multicurrency Tranche Revolving Borrowing or a Dollar Tranche Revolving
Borrowing), an Initial CUSA Term Loan Borrowing or an Initial Company Term Loan
Borrowing;
(iii)    the aggregate amount of the requested Borrowing;
(iv)    the date of such Borrowing, which shall be a Business Day;
(v)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Borrowing is specified, then, (i) in the case
of a Revolving Borrowing denominated in Dollars, the requested Revolving
Borrowing shall be an ABR Borrowing made on a pro rata basis under the
Multicurrency Tranche Commitments and the Dollar Tranche Commitments as
contemplated by Section 2.02(d)(ii) and (ii) in the case of a Term Loan
Borrowing, the requested Term Loan Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Multicurrency Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Multicurrency Tranche
Eurocurrency Borrowing,
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(c)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.


42



--------------------------------------------------------------------------------





Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Sublimit, (ii) the Swingline Lender’s Revolving Credit
Exposure exceeding its Revolving Commitment, (iii) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments, (iv) the
total Dollar Tranche Revolving Credit Exposures exceeding the aggregate Dollar
Tranche Commitments, or (v) the Dollar Amount of the Total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to an account of the Company with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day, no later than
5:00 p.m., New York City time, on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, no later than 10:00 a.m., New York
City time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of any of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07


43



--------------------------------------------------------------------------------





shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Company (or other party on behalf of the Company) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.
(d)    The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Swingline Lender. At the time
any such replacement shall become effective, the Company shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender in respect of
Swingline Loans made by such Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Revolving Lenders, in which case, such Swingline Lender shall be
replaced in accordance with Section 2.05(d) above.
SECTION 2.06    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of any Subsidiary, in a form reasonably acceptable to the Administrative Agent
and the relevant Issuing Bank, at any time and from time to time during the
Availability Period. Notwithstanding the foregoing, the letters of credit issued
and outstanding under the Existing Credit Agreement and identified on
Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Restatement Effective Date for all purposes of the Loan
Documents. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.


44



--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. For the avoidance of doubt, the Company unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first sentence of this paragraph,
the Company will be fully responsible for the reimbursement of LC Disbursements
in accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension, but in any event no less than three
(3) Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the Company also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $25,000,000, (ii)
subject to Sections 2.04 and 2.11(b), the sum of (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by any Issuing Bank at such
time plus (y) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the Company at such
time shall not exceed such Issuing Bank’s Letter of Credit Commitment, (iii)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
Multicurrency Tranche Revolving Credit Exposures shall not exceed the aggregate
Multicurrency Tranche Commitments, (iv) the total Dollar Tranche Revolving
Credit Exposures shall not exceed the aggregate Dollar Tranche Commitments,
(v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the Total
Revolving Credit Exposures shall not exceed the aggregate Revolving Commitments,
(vi) subject to Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s
Revolving Credit Exposure shall not exceed such Lender’s Revolving Commitment
and (vii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit. The Company may, at
any time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Company
shall not reduce the Letter of Credit Commitment of any Issuing


45



--------------------------------------------------------------------------------





Bank if, after giving effect of such reduction, the conditions set forth in the
immediately preceding clauses (i) through (vii) shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension);
provided that any such Letter of Credit may provide for the automatic renewal
thereof for additional one-year periods subject to customary non-renewal
provisions (which shall in no event extend beyond the date referred to in the
following clause (ii)) and (ii) the date that is five (5) Business Days prior to
the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, the relevant
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate Dollar
Amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of any of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the Company, in such other Agreed Currency which
was paid by such Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
Business Day immediately following the date that such LC Disbursement is made,
if the Company shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the Company prior to such time on such date, then not later than 12:00 noon,
Local Time, on the Business Day immediately following the day that the Company
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, if such LC Disbursement is not less than the
Dollar Amount of $1,000,000, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan in Dollars in an amount equal to such LC Disbursement or (ii) to
the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Borrowing in such Foreign Currency in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Eurocurrency Revolving


46



--------------------------------------------------------------------------------





Borrowing or Swingline Loan, as applicable. If the Company fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Company in respect
thereof and the Dollar Amount of such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay in
Dollars to the Administrative Agent the Dollar Amount of its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
relevant Issuing Bank the amounts so received by it from the Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Company pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the relevant Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Amount, calculated on the
date such LC Disbursement is made, of such LC Disbursement.
(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the relevant Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to the Company to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are caused by the such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.


47



--------------------------------------------------------------------------------





The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the relevant Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The relevant Issuing Bank shall promptly
notify the Administrative Agent and the Company by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.
(i)    Replacement of Issuing Bank. (A) Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of any Issuing Bank.
At the time any such replacement shall become effective, the Company shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(B) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the


48



--------------------------------------------------------------------------------





Administrative Agent, the Company and the Revolving Lenders, in which case, such
Issuing Bank shall be replaced in accordance with Section 2.06(i)(A) above.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Dollar Amount of the Foreign Currency LC Exposure shall be
calculated on the date notice demanding cash collateralization is delivered to
the Company. The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Company hereby grants the Administrative Agent a
security interest in all of its right, title and interest in and to the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Company’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Secured Obligations. If the Company is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Company within three (3) Business Days after all Events of Default have been
cured or waived.
(k)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such


49



--------------------------------------------------------------------------------





payment(s) and the amount of such payment(s), (iii) on any Business Day on which
the Company fails to reimburse any amount required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the amount and currency
of such payment in respect of Letters of Credit and (iv) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.
SECTION 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. Except
in respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Company by promptly crediting the funds so received in the aforesaid account
of the Administrative Agent (x) an account of the Company designated by the
Company in the applicable Borrowing Request, in the case of Loans denominated in
Dollars and (y) an account of such Borrower in the relevant jurisdiction and
designated by such Borrower in the applicable Borrowing Request, in the case of
Loans denominated in a Foreign Currency; provided that ABR Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders


50



--------------------------------------------------------------------------------





holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to change the Class of any Borrowing.
(b)    To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request
signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type and Class resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the relevant Borrower, or the Company on its behalf. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and (A) in the case of a Borrowing consisting of
Revolving Loans, whether (subject to the requirements of Section 2.02(d)(ii))
such Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency
Tranche Revolving Borrowing and (B) in the case of a Borrowing consisting of
Term Loans, whether such Borrowing is to be an Initial CUSA Term Loan Borrowing
or an Initial Company Term Loan Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.


51



--------------------------------------------------------------------------------





(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
SECTION 2.09    Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Restatement Effective Date and (ii) all other Commitments
shall terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) the Company shall not
terminate or reduce the Multicurrency Tranche Commitments if, after giving
effect to any concurrent prepayment of the Multicurrency Tranche Revolving Loans
in accordance with Section 2.11, the Dollar Amount of the sum of the total
Multicurrency Tranche Revolving Credit Exposures would exceed the aggregate
Multicurrency Tranche Commitments, (iii) the Company shall not terminate or
reduce the Dollar Tranche Commitments if, after giving effect to any concurrent
prepayment of the Dollar Tranche Revolving Loans in accordance with Section
2.11, the Dollar Amount of the sum of the total Dollar Tranche Revolving Credit
Exposures would exceed the aggregate Dollar Tranche Commitments and (iv) the
Company shall not terminate or reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the Total Revolving Credit Exposures would
exceed the aggregate Revolving Commitments.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph (b)
of this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the relevant Lenders of the contents thereof. Each notice delivered
by the Company pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments of any Class delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such


52



--------------------------------------------------------------------------------





notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Commitments of any Class shall be
permanent. Each reduction of the Revolving Commitments of any Class shall be
made ratably among the Lenders in accordance with their respective Revolving
Commitments of any Class.
SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Maturity Date in the currency
of such Loan and (ii) in the case of the Company, to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the fifth (5th) Business Day after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the Company
shall repay all Swingline Loans then outstanding and the proceeds of any such
Borrowing shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding.
(b)    Amortization; Repayment.
(i)    Subject to the terms of Section 2.10(b)(iii), CUSA shall repay Initial
CUSA Term Loans on each date set forth below in the aggregate principal amount
set forth opposite such date (as adjusted from time to time pursuant to
Section 2.11(a) and this Section 2.10(b)) (such amount, for any such date, the
“Initial CUSA Term Loan Amortization Amount”):


53



--------------------------------------------------------------------------------





Date
Initial CUSA
Term Loan Amortization Amount


September 30, 2017
$2,693,750
December 31, 2017
$2,693,750
March 31, 2018
$2,693,750
June 30, 2018
$2,693,750
September 30, 2018
$4,040,625
December 31, 2018
$4,040,625
March 31, 2019
$4,040,625
June 30, 2019
$4,040,625
September 30, 2019
$5,387,500
December 31, 2019
$5,387,500
March 31, 2020
$5,387,500
June 30, 2020
$5,387,500
September 30, 2020
$6,734,735
December 31, 2020
$6,734,735
March 31, 2021
$6,734,735
June 30, 2021
$6,734,735
September 30, 2021
$8,081,250
December 31, 2021
$8,081,250
March 31, 2022
$8,081,250
June 30, 2022
$8,081,250
September 30, 2022
$8,081,250
December 31, 2022
$8,081,250
March 31, 2023
$8,081,250



(ii)    Subject to the terms of Section 2.10(b)(iii), the Company shall repay
Initial Company Term Loans on each date set forth below in the aggregate
principal amount set forth opposite such date (as adjusted from time to time
pursuant to Section 2.11(a) and this Section 2.10(b)) (such amount, for any such
date, the “Initial Company Term Loan Amortization Amount”):


54



--------------------------------------------------------------------------------





Date
Initial Company
Term Loan Amortization Amount


September 30, 2017
$1,056,250
December 31, 2017
$1,056,250
March 31, 2018
$1,056,250
June 30, 2018
$1,056,250
September 30, 2018
$1,584,375
December 31, 2018
$1,584,375
March 31, 2019
$1,584,375
June 30, 2019
$1,584,375
September 30, 2019
$2,112,500
December 31, 2019
$2,112,500
March 31, 2020
$2,112,500
June 30, 2020
$2,112,500
September 30, 2020
$2,640,625
December 31, 2020
$2,640,625
March 31, 2021
$2,640,625
June 30, 2021
$2,640,625
September 30, 2021
$3,168,750
December 31, 2021
$3,168,750
March 31, 2022
$3,168,750
June 30, 2022
$3,168,750
September 30, 2022
$3,168,750
December 31, 2022
$3,168,750
March 31, 2023
$3,168,750



(iii)    On any Initial Term Loan Amortization Payment Date, the Company may, at
its election, allocate the Initial Term Loan Total Amortization Amount in
respect of such Initial Term Loan Amortization Payment Date between the Initial
CUSA Term Loans and the Initial Company Term Loans in any percentage so long as
the total amortization payment made by the Company and/or CUSA in respect of the
Initial CUSA Term Loans and/or the Initial Company Term Loans on such Initial
Term Loan Amortization Payment Date is equal to the Initial Term Loan Total
Amortization Amount for such Initial Term Loan Amortization Payment Date. It is
hereby understood and agreed that to the extent the Company elects to make (or
elects for CUSA to make) an amortization payment in respect of either the
Initial CUSA Term Loans or the Initial Company Term Loans, respectively, on an
Initial Term Loan Amortization Payment Date that is greater than the Initial
CUSA Term Loan Amortization Amount or the Initial Company Term Loan
Amortization, as applicable, then (x) any such excess payment in respect of such
tranche of Term Loans shall be applied ratably to the remaining Initial Term
Loan Amortization Amounts for such tranche of Term Loans and (y) the amount by
which the payment of the other tranche of Term Loans is less than the amount
that was due on such tranche shall be added ratably to the remaining Initial
Term Loan Amortization Amounts for such tranche of Term Loans. For the avoidance
of doubt, if on any Initial Term Loan Amortization Payment Date any payment is
allocated to the Initial CUSA Term Loan Amortization Amount or the Initial
Company Term Loan


55



--------------------------------------------------------------------------------





Amortization Amount, and the amount of such payment exceeds the outstanding
principal amount of Term Loans under such tranche at such time, the amount of
such payment will be applied to repay all of the Term Loans under such tranche
and any remaining amount of such payment will be used to pay the amortization
amount then due in respect of the other tranche of Term Loans as of such Initial
Term Loan Amortization Payment Date (and ratably to the remaining Initial Term
Loan Amortization Amounts for such tranche of Term Loans).
(iv)    To the extent not previously repaid, (i) all unpaid Initial CUSA Term
Loans shall be paid in full in Dollars by CUSA on the Maturity Date and (ii) all
unpaid Initial Company Term Loans shall be paid in full in Dollars by the
Company on the Maturity Date.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(f)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.
SECTION 2.11    Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City


56



--------------------------------------------------------------------------------





time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Revolving Borrowing, and each voluntary
prepayment of a Term Loan Borrowing shall be applied ratably to the Term Loans
included in the prepaid Term Loan Borrowing in such order of application as
directed by the Company. Prepayments shall be accompanied by (i) accrued
interest to the extent required by Section 2.13 and (ii) break funding payments
pursuant to Section 2.16.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the total Revolving
Credit Exposures of any Class (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
of such Class or (B) the aggregate principal Dollar Amount of the total
Multicurrency Tranche Revolving Credit Exposures denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (so calculated), as of the most
recent Computation Date with respect to each such Credit Event, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the total
Multicurrency Tranche Revolving Credit Exposures (so calculated) exceeds 105% of
the aggregate Multicurrency Tranche Commitments or (B) the Foreign Currency
Exposure, as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrowers shall
in each case immediately repay Revolving Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause (x) the aggregate Dollar Amount of the total Revolving Credit Exposures
(so calculated) of each Class to be less than or equal to the aggregate
Revolving Commitments of such Class and (y) the Foreign Currency Exposure to be
less than or equal to the Foreign Currency Sublimit, as applicable.
SECTION 2.12    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily Available Revolving Commitment of such Lender
during the period from and including the Original Effective Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Restatement Effective Date; provided that any commitment fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which


57



--------------------------------------------------------------------------------





shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans made by such Revolving Lender on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure and (ii) to the
relevant Issuing Bank for its own account a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Restatement Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Restatement Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13    Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


58



--------------------------------------------------------------------------------





(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(f)    The interest rates provided for in this Agreement, including this
Section 2.13 are minimum interest rates. When entering into this Agreement, the
parties have assumed that the interest payable at the rates set out in this
Section or in other Sections of this Agreement is not and will not become
subject to the Swiss Federal Withholding Tax. Notwithstanding that the parties
do not anticipate that any payment of interest will be subject to the Swiss
Federal Withholding Tax, they agree that, in the event that the Swiss Federal
Withholding Tax should be imposed on interest payments, the payment of interest
due by the Swiss Borrower shall, in line with and subject to Section 2.17,
including the limitations therein, be increased to an amount which (after making
any deduction of the Non-Refundable Portion (as defined below) of the Swiss
Federal Withholding Tax) results in a payment to each Lender entitled to such
payment of an amount equal to the payment which would have been due had no
deduction of Swiss Federal Withholding Tax been required. For this purpose, the
Swiss Federal Withholding Tax shall be calculated on the full grossed-up
interest amount. For the purposes of this Section, “Non-Refundable Portion”
shall mean Swiss Federal Withholding Tax at the standard rate (being, as at the
Restatement Effective Date, 35%) unless a tax ruling issued by the Swiss Federal
Tax Administration (SFTA) confirms that, in relation to a specific Lender based
on an applicable double tax treaty, the Non-Refundable Portion is a specified
lower rate in which case such lower rate shall be applied in relation to such
Lender. The Swiss Borrower shall provide to the Administrative Agent the
documents required by law or applicable double taxation treaties for the Lenders
to claim a refund of any Swiss Federal Withholding Tax so deducted.
Section 2.17(f) applies equally to this Section 2.13(f).
SECTION 2.14    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference


59



--------------------------------------------------------------------------------





Bank Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, however, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency. It is
hereby understood and agreed that, notwithstanding anything to the foregoing set
forth in this Section 2.14(a), if at any time the conditions set forth in
Section 2.14(c)(i) or (ii) are in effect, the provisions of this Section 2.14(a)
shall no longer be applicable for any purpose of determining any alternative
rate of interest under this Agreement and Section 2.14(c) shall instead be
applicable for all purposes of determining any alternative rate of interest
under this Agreement.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate
(including, without limitation, because the LIBOR Screen Rate is not available
or published on a current basis), as applicable, for a Loan in the applicable
currency or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the relevant Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the relevant Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be the Alternative Rate; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
(c)    Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or


60



--------------------------------------------------------------------------------





indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (y) the
supervisor for the administrator of the LIBOR Screen Rate has made a public
statement identifying a specific date after which the LIBOR Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Company shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this Section 2.14(c) (but, in the case of
the circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the LIBOR Screen Rate for the applicable currency
and such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (y) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (z)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then such request shall be ineffective.
SECTION 2.15    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating


61



--------------------------------------------------------------------------------





in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Bank or such other
Recipient hereunder, whether of principal, interest or otherwise, then the
applicable Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount


62



--------------------------------------------------------------------------------





determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
SECTION 2.17    Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


63



--------------------------------------------------------------------------------





(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:


64



--------------------------------------------------------------------------------





(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including


65



--------------------------------------------------------------------------------





those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.
(i)    Compliance with Swiss Non-Bank Rules. Each Lender confirms that it is a
Qualifying Bank or, if not, a single (1) person only for the purpose of the
Swiss Non-Bank Rules and any other Person that shall become a Lender or a
Participant pursuant to Section 9.04 shall be deemed to have confirmed that it
is a Qualifying Bank or, if not, a single (1) person only for the purpose of
Swiss Non-Bank Rules. The Swiss Borrower may request a Lender to confirm
(i) whether or not it is (and each of its Participants are) a Qualifying Bank or
(ii) whether it (or any of its Participants) does count as a single (1) person
for purposes of the Swiss Non-Bank Rules, if it reasonably believes that that
Lender’s status has changed during the term of this Agreement.


66



--------------------------------------------------------------------------------





(j)    Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, from and after September 23, 2014, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(k)    VAT.
(i)    All amounts set out or expressed in a Loan Document to be payable by any
Loan Party to any Credit Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Section 2.17(k)(iii), if VAT is or becomes chargeable on
any supply made by any Credit Party to any Loan Party under a Loan Document,
that Loan Party shall pay to the Credit Party (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of such VAT (and the relevant Credit Party shall promptly provide an
appropriate VAT invoice to such Loan Party).
(ii)    Where a Loan Document requires any Loan Party to reimburse or indemnify
a Credit Party for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Credit Party for the full amount of such
cost or expense, including such part as represents VAT, save to the extent that
such Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
(iii)    If VAT is or becomes chargeable on any supply made by any Secured Party
(the “Supplier”) to any other Secured Party (for purposes of this Section
2.17(k), the “Customer”) under a Loan Document, and any party other than the
Customer (the “Relevant Party”) is required by the terms of any Loan Document to
pay an amount equal to the consideration for that supply to the Supplier (rather
than being required to reimburse or indemnify the Customer in respect of that
consideration):
(A)    (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer receives
from the relevant tax authority which the Customer reasonably determines relates
to the VAT chargeable on that supply; and
(B)    (where the Customer is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.
(iv)    Any reference in this Section 2.17(k) to any Loan Party or Relevant
Party shall, at any time when such Loan Party or Relevant Party is treated as a
member of a group or unity (or fiscal unity) for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated at that time as making the supply,


67



--------------------------------------------------------------------------------





or (as appropriate) receiving the supply, under the grouping rules (provided for
in Article 11 of Council Directive of November 28, 2006 (2006/112/EC) (or as
implemented by the relevant member state of the European Union or any other
similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a Loan Party or Relevant Party shall be
construed as a reference to that Loan Party or Relevant Party or the relevant
group or unity (or fiscal unity) of which that Loan Party or Relevant Party is a
member for VAT purposes at the relevant time or the relevant member (or head) of
such group or unity (or fiscal unity) at such time (as the case may be).
(v)    In relation to any supply made by a Credit Party to any Loan Party under
a Loan Document, if reasonably requested by such Credit Party, that Loan Party
must promptly provide such Credit Party with details of that Loan Party's VAT
registration and such other information as is reasonably requested in connection
with such Credit Party's VAT reporting requirements in relation to such supply.
(l)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 2.18    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to any Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount


68



--------------------------------------------------------------------------------





equal to the Dollar Amount (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and any Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by any Borrower. Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Company, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received


69



--------------------------------------------------------------------------------





by any other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
all such Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the relevant Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the relevant Issuing Bank, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders or the relevant Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13(f)
or Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its


70



--------------------------------------------------------------------------------





rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13(f), 2.15
or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Banks and
the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.13(f) or Section 2.17, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.
SECTION 2.20    Expansion Option. The Company may from time to time after the
Restatement Effective Date elect to increase the total Multicurrency Tranche
Commitments and/or the total Dollar Tranche Commitments or enter into one or
more tranches of term loans (each an “Incremental Term Loan”), in each case in
minimum increments of $25,000,000 so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed the sum of (A) $250,000,000 plus (B) an unlimited additional amount such
that, in the case of this clause (B) only, after giving effect (including giving
effect on a Pro Forma Basis reasonably acceptable to the Administrative Agent)
to any such increase in the Multicurrency Tranche Commitments, increase in the
Dollar Tranche Commitments and/or tranche of Incremental Term Loans (assuming
that any such incremental Multicurrency Tranche Commitments, incremental Dollar
Tranche Commitments and such Incremental Term Loans are drawn in full), the
Senior Secured Leverage Ratio is equal to or less than the Applicable Senior
Secured Leverage Ratio Level (other than to the extent such increased
Multicurrency Tranche Commitments, such increased Dollar Tranche Commitments
and/or such Incremental Term Loans are incurred pursuant to this clause (B)
concurrently with the incurrence of increased Multicurrency Tranche Commitments,
increased Dollar Tranche Commitments and/or Incremental Term Loans in reliance
on clause (A) above, in which case the Senior Secured Leverage Ratio shall be
permitted to exceed the Applicable Senior Secured Leverage Ratio Level to the
extent of such increased Multicurrency Tranche Commitments,


71



--------------------------------------------------------------------------------





increased Dollar Tranche Commitments and/or such Incremental Term Loans incurred
in reliance on such clause (A)); provided that, for the avoidance of doubt,
increased Multicurrency Tranche Commitments, increased Dollar Tranche
Commitments and/or Incremental Term Loans may be incurred pursuant to this
clause (B) prior to utilization of the amount set forth in clause (A) above. As
used herein, “Applicable Senior Secured Leverage Ratio Level” means a ratio
equal to (x) the numerator of the maximum Senior Secured Leverage Ratio
permitted under Section 6.12(c) at such time minus 0.25 to (y) 1.00. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Commitment, or
to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other institutional investors
or entities (each such new bank, financial institution or other investor or
entity, an “Augmenting Lender”; provided that no Ineligible Institution may be
an Augmenting Lender), which agree to increase their existing Revolving
Commitments, or to participate in such Incremental Term Loans, or provide new
Revolving Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Revolving Commitments or Incremental Term Loan pursuant to this Section 2.20.
Increases and new Revolving Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Revolving Commitments
(or in the Revolving Commitment of any Lender) or tranche of Incremental Term
Loans shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a Pro Forma Basis reasonably acceptable to the Administrative Agent) with the
covenants contained in Section 6.12 and (ii) the Administrative Agent shall have
received documents and opinions consistent with those delivered on the
Restatement Effective Date as to the organizational power and authority of the
Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Revolving Commitments of any Class or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders of such Class, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of such Class of all the Lenders to equal its Multicurrency
Tranche Percentage or Dollar Tranche Percentage, as applicable, of such
outstanding Revolving Loans, and (ii) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans of such Class as of the
date of any increase in the Revolving Commitments of such Class (with such
reborrowing to consist of the Types of Revolving Loans of such Class, with
related Interest Periods if applicable, specified in a notice delivered by


72



--------------------------------------------------------------------------------





the applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment and
security with the Revolving Loans, the Initial Term Loans and any other Loans
hereunder, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans, the Initial
Term Loans and any other Loans hereunder; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date (or, in the case of Incremental Term Loans marketed as term
“B” loans to institutional investors (“Incremental Term B Loans”), such
covenants and prepayment requirements may be applicable prior to the Maturity
Date if, in the reasonable judgment of the Company and the Administrative Agent,
such covenants and prepayment requirements are customarily included for such
loans and, in the case of such prepayments, such Incremental Term B Loans may
participate in such prepayments on a pro rata basis or a less than pro rata
basis (but not a greater than pro rata basis) with any other term loans
hereunder) and (ii) the Incremental Term Loans may be priced differently than
(and may have most favored nation (MFN) pricing provisions not applicable to)
the Revolving Loans, the Initial Term Loans and any other Loans hereunder, (iii)
the Weighted Average Life to Maturity of any Incremental Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of any other term
loans hereunder and Incremental Term Loans with the longest remaining Weighted
Average Life to Maturity, (iv) any Incremental Term Loan Amendment with respect
to Incremental Term B Loans may (A) include such features as are, in the
reasonable judgment of the Borrower and the Administrative Agent, customarily
applicable to such type of loans (including but not limited to the ability to do
refinancing amendments, extensions/loan modification offers and repurchases of
such Incremental Term B Loans and limitations on the applicability of financial
covenants to such Incremental Term B Loans) and (B) may provide for additional
Collateral hereunder so long as such Collateral is shared on a pari passu basis
with the Revolving Loans, the Initial Term Loans and any other Loans hereunder
and (v) any lenders holding Incremental Term B Loans may agree in advance
pursuant to an Incremental Term Loan Amendment to certain modifications to the
negative (but not financial maintenance) covenants set forth in Article VI
hereof so long as such modifications shall not be applicable under this
Agreement until such time as, and to the extent that, the Required Lenders
(calculated without giving effect to the lenders holding such Incremental Term B
Loans) have otherwise approved such modifications. Incremental Term Loans may be
made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. In addition to the matters set forth in clauses
(i)-(v) above, the Incremental Term Loan Amendment may, without the consent of
any Lenders (other than the Lenders providing such Incremental Term Loans),
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to effect the provisions of this Section 2.20.


73



--------------------------------------------------------------------------------





Nothing contained in this Section 2.20 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.
SECTION 2.21    [Intentionally Omitted].
SECTION 2.22    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
SECTION 2.23    Designation of Subsidiary Borrowers. The Initial Subsidiary
Borrowers shall continue as Subsidiary Borrowers party to this Agreement until
the Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to any such Subsidiary, whereupon
such Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement. After the Original Effective Date, the Company may at any time and
from time to time designate any Eligible Subsidiary as a Subsidiary Borrower by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. Notwithstanding
the preceding sentence, no Borrowing Subsidiary Termination will become
effective as to any Subsidiary Borrower at a time when any principal of or
interest on any Loan to such Borrower shall be outstanding hereunder, provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Subsidiary Borrower to make further


74



--------------------------------------------------------------------------------





Borrowings under this Agreement. As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.
SECTION 2.24    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall, except as otherwise provided in Section 9.02,
require the consent of such Defaulting Lender in accordance with the terms
hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) no Event of Default has occurred and is
continuing at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


75



--------------------------------------------------------------------------------





(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.24(c), and participating interests in any such newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to any Lender Parent
shall occur following the Original Effective Date and for so long as such event
shall continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Company or such Lender, satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
ARTICLE III

Representations and Warranties
The Company and each other Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01A hereto (as supplemented from time
to time) identifies each Subsidiary, noting whether such Subsidiary is a
Material Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests


76



--------------------------------------------------------------------------------





owned by the Company and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01A as owned by the Company or another
Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary free and clear of all Liens, other than Liens created under the Loan
Documents. Except as described on Schedule 3.01B hereto, there are no
outstanding commitments or other obligations of the Company or any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Company or
any Subsidiary. The Company and each Subsidiary Borrower incorporated in a
European Union jurisdiction represents and warrants to the Lenders that its
centre of main interest (as that term is used in Article 3(1) of the Insolvency
Regulation) is in its jurisdiction of incorporation and it has no establishment
(as that term is used in Article 2(h) of the Insolvency Regulation) in any other
jurisdiction.
SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries, other than Liens created under the Loan Documents.
SECTION 3.04    Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended June 30, 2016 reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2016, December 31, 2016 and
March 31, 2017, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,


77



--------------------------------------------------------------------------------





subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)    Since June 30, 2016, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole.
SECTION 3.05    Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and to the knowledge of the Company and its
Subsidiaries, the use thereof by the Company and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.06    Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
(c)    There are no strikes, lockouts or slowdowns against the Company or any of
its Subsidiaries pending or, to their knowledge, threatened, that could
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of the Company and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters. All material
payments due from the Company or any of its Subsidiaries, or for which any claim
may be made against the Company or any of its Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Company or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Company or any of its Subsidiaries is
bound.
SECTION 3.07    Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon


78



--------------------------------------------------------------------------------





it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.08    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11    Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
other Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each of the Company and the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. As of the Amendment No. 1 Effective Date,
the information included in the Beneficial Ownership Certification delivered by
each Borrower to the Administrative Agent as a condition precedent to the
effectiveness of Amendment No. 1 to this Agreement is true and correct in all
respects.
SECTION 3.12    Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
SECTION 3.13    Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.
SECTION 3.14    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.15    No Burdensome Restrictions. No Borrower is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.


79



--------------------------------------------------------------------------------





SECTION 3.16    Compliance with Swiss Non-Bank Rules.
(a)    The Swiss Borrower is compliant with the Swiss Non-Bank Rules; provided
however that the Swiss Borrower shall not be in breach of this Section 3.16 if
such number of creditors (which are not Qualifying Banks) is exceeded solely by
reason of a breach by one or more Lenders of a confirmation contained in
Section 2.17(i) or a failure by one or more Lenders to comply with their
obligations and transfer restrictions in Section 9.04.
(b)    For the purposes of paragraph (a) above, the Swiss Borrower shall assume
that the aggregate number of Lenders which are not Swiss Qualifying Banks is
five (5).
SECTION 3.17    Financial Assistance. In respect of each Loan Party, the
execution of the Loan Documents and the performance of the transaction
contemplated thereby do not involve the giving of any financial assistance by
any such Loan Party to a third party in connection with the acquisition of
shares in its capital or that of its parent company that is not permitted under
any relevant law or regulation.
SECTION 3.18    Security Interest in Collateral. Subject to the limitations set
forth in Section 10.02 below, the provisions of this Agreement and the other
Loan Documents create legal and valid perfected Liens on all the Collateral in
favor of the Administrative Agent, on behalf of itself and the other Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties as provided by applicable law, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.
SECTION 3.19    USA Patriot Act. (a) Neither the Company nor any of its
Subsidiaries or, to the knowledge of the Company and its Subsidiaries, any of
their respective Affiliates over which any of the foregoing exercises management
control (each, a “Controlled Affiliate”) is a Prohibited Person, and the
Company, its Subsidiaries and, to the knowledge of the Company and its
Subsidiaries, such Controlled Affiliates are in compliance with all applicable
orders, rules and regulations of OFAC.
(b)    Neither the Company nor any of its Subsidiaries or, to the knowledge of
the Company and its Subsidiaries, any of their respective Controlled Affiliates:
(i) is targeted by United States or multilateral economic or trade sanctions
currently in force; (ii) is owned or controlled by, or acts on behalf of, any
Person that is targeted by United States or multilateral economic or trade
sanctions currently in force; or (iii) is named, identified or described on any
list of Persons with whom United States Persons may not conduct business,
including any such blocked persons list, designated nationals list, denied
persons list, entity list, debarred party list, unverified list, sanctions list
or other such lists published or maintained by the United States, including
OFAC, the United States Department of Commerce or the United States Department
of State.


80



--------------------------------------------------------------------------------





SECTION 3.20    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures which it reasonably believes are
adequate to ensure compliance in all material respects by the Company, its
Subsidiaries and, to the Company’s knowledge, their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.  The
Company, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Company, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions, except in such
instances in which the failure to comply therewith, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate, in any
material respect, Anti-Corruption Laws or applicable Sanctions.
SECTION 3.21    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV

Conditions
SECTION 4.01    Effectiveness. The effectiveness of the amendment and
restatement of the Existing Credit Agreement in the form of this Agreement is
subject to the satisfaction of the conditions precedent set forth in Section 3
of the Amendment and Restatement Agreement.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of each of the Company and the other
Borrowers set forth in this Agreement shall be true and correct in all material
respects (except to the extent that such representation or warranty is qualified
by Material Adverse Effect or other materiality qualification, in which case
such representation and warranty shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each of
the Company and the other Borrowers on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
SECTION 4.03    Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:


81



--------------------------------------------------------------------------------





(a)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;
(b)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;
(c)    Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and
(d)    Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company and each other Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification, commentary or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Company for such fiscal quarter
would be required to be filed under the rules and regulations


82



--------------------------------------------------------------------------------





of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its consolidated balance sheet and related statements
of operations and cash flows as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    [intentionally omitted];
(e)    as soon as available, but in any event not more than sixty (60) days
after the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
cash flow statement) of the Company for each quarter of the upcoming fiscal year
in form reasonably satisfactory to the Administrative Agent;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and
(g)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered by facsimile or electronic mail. Documents required to be delivered
pursuant to clauses (a), (b) or (f) of this Section 5.01 that are delivered
electronically shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that the Company shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide copies of the compliance certificates required by clause (c) of this
Section 5.01 to the Administrative Agent.


83



--------------------------------------------------------------------------------





SECTION 5.02    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(e)    any change in the information provided in the Beneficial Ownership
Certification delivered by each Borrower to the Administrative Agent as a
condition precedent to the effectiveness of Amendment No. 1 to this Agreement
that would result in a change to the list of beneficial owners identified in
parts (1) or (2) of such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution permitted under Section 6.03. The Company will, and will cause each
Subsidiary incorporated in a European Union jurisdiction to, cause its centre of
main interest (as that term is used in Article 3(1) of the Insolvency
Regulation) to be situated solely in its jurisdiction of incorporation and shall
have an establishment (as that term is used in Article 2(h) of the Insolvency
Regulation) situated solely in its jurisdiction of incorporation.
SECTION 5.04    Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies (i) insurance in such amounts and against such


84



--------------------------------------------------------------------------------





risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. The Company will furnish to the
Lenders, upon the request of, and to the extent requested by, the Administrative
Agent, information in reasonable detail as to the insurance so maintained. The
Company shall deliver to the Administrative Agent endorsements (x) to all “All
Risk” physical damage insurance policies on all of the Loan Parties’ tangible
personal property and assets insurance policies naming the Administrative Agent
as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured. Except during
the continuation of an Event of Default, all proceeds of such insurance shall be
payable to or at the discretion of the Company. In the event the Company or any
of its Subsidiaries at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Default hereunder, may at any
time or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which the Administrative Agent deems advisable. All
sums so disbursed by the Administrative Agent shall constitute part of the
Obligations, payable as provided in this Agreement. The Company will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding.
SECTION 5.06    Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and applicable law
are made of all material financial dealings and transactions in relation to its
business and activities. The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Company acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.
SECTION 5.07    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Company will maintain in effect and enforce policies and
procedures which the Company reasonably believes are adequate to ensure
compliance in all material respects by the Company, its Subsidiaries and, to the
Company’s knowledge, their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.


85



--------------------------------------------------------------------------------





SECTION 5.08    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and its Subsidiaries in the ordinary course of business, including
acquisitions and repurchases of Equity Interests in the Company, in each case to
the extent permitted under this Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and the Company shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent such funding, financing or facilitation would constitute
a violation of Sanctions if effected by a U.S. Borrower or (iii) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.
SECTION 5.09    Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.
(a)    As promptly as possible but in any event within forty-five (45) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Material Subsidiary or any Subsidiary qualifies independently
as, or is designated by the Company or the Administrative Agent as, a Material
Subsidiary pursuant to the definition of “Material Subsidiary”, the Company
shall provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and shall cause each such Subsidiary to deliver to the Administrative Agent a
joinder to the Guaranty, or, in the case of a Material Subsidiary that is a
Foreign Subsidiary, a separate Guaranty governed by local law to the extent so
requested by the Administrative Agent (provided that no Material Subsidiary that
is a Foreign Subsidiary shall be required to deliver such a joinder or Guaranty
to the extent (A) such action by such Subsidiary is prohibited or restricted by
applicable law or regulation (any such Material Subsidiary that is a Foreign
Subsidiary described in the foregoing clause (A), a “Specified Non-Required
Subsidiary”) or (B) the Administrative Agent or its counsel determines that such
joinder or Guaranty would not, in light of the cost and expense associated
therewith, provide material credit support for the benefit of the Secured
Parties pursuant to a legally valid, binding and enforceable guaranty) and, if
the Administrative Agent so elects in its reasonable discretion after
consultation with the Company, the Security Agreement (in each case in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Guaranty and the Security Agreement (if
applicable) to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(b)    (i) Each U.S. Loan Party will cause, and will cause each of its
subsidiaries which is a Material Subsidiary to cause, all of its owned personal
property (whether tangible, intangible, or mixed) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent, on behalf
of itself and the other Secured Parties, to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.02. Without limiting the generality of
the foregoing, each U.S. Loan Party will cause the Applicable Pledge Percentage
of the issued and outstanding Equity Interests of each Pledge Subsidiary
directly or indirectly owned by such U.S. Loan Party to be subject at all times
to


86



--------------------------------------------------------------------------------





a first priority, perfected Lien in favor of the Administrative Agent to secure
the Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request, all within such time period as is
reasonably required by the Administrative Agent. Notwithstanding the foregoing,
no such pledge agreement in respect of the Equity Interests of a Foreign
Subsidiary shall be required hereunder (A) until the date that occurs sixty
(60) days after the Restatement Effective Date or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, and (B) to the extent the Administrative Agent or its counsel
determines that such pledge would not, in light of the cost and expense
associated therewith, provide material credit support for the benefit of the
Secured Parties pursuant to legally valid, binding and enforceable pledge
agreements.
(ii)    At any time after the Restatement Effective Date, to the extent the
Administrative Agent so elects in its reasonable discretion after consultation
with the Company, the Administrative Agent may require the Company or any Loan
Party (any such Person, an “Additional Collateral Loan Party”) to comply with
the provisions of this Section 5.09, in which case the Company will cause, or
will cause the applicable Loan Party to cause, all (or the portion required by
the Administrative Agent) of its owned personal property (whether tangible,
intangible, or mixed) to be subject at all times to first priority, perfected
Liens in favor of the Administrative Agent, on behalf of itself and the other
Secured Parties, to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02. Without limiting the generality of the foregoing,
each Additional Collateral Loan Party will, to the extent required by the
Administrative Agent, cause 100% of the issued and outstanding Equity Interests
of each Pledge Subsidiary directly owned by such Additional Collateral Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent to secure the Secured Obligations in accordance with
the terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request, all
within such time period as is reasonably required by the Administrative Agent.
Notwithstanding the foregoing, no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary shall be required hereunder to the extent the
Administrative Agent or its counsel determines that such pledge would not, in
light of the cost and expense associated therewith, provide material credit
support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements.
(c)    Without limiting the foregoing, the Company will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 3 of the Amendment and Restatement
Agreement, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Company.
(d)    Subject to the limitations set forth in Section 10.02 below, if any
assets (excluding any real property or improvements thereto or any interest
therein) are acquired by a Loan Party that has previously entered into (or has
been required by the Administrative Agent to enter into) a Security Agreement
(other than assets constituting Collateral under the Security Agreement that
become


87



--------------------------------------------------------------------------------





subject to the Lien under the Security Agreement upon acquisition thereof), the
Company will notify the Administrative Agent thereof, and, if reasonably
requested by the Administrative Agent, the Company will cause such assets to be
subjected to a Lien securing the Secured Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Company.
SECTION 5.10    Compliance with Swiss Non-Bank Rules.
(a)    The Swiss Borrower shall be compliant with the Swiss Non-Bank Rules;
provided however that the Swiss Borrower shall not be in breach of this
Section 5.10 if such number of creditors (which are not Qualifying Banks) is
exceeded solely by reason of a breach by one or more Lenders of a confirmation
contained in Section 2.17(i) or a failure by one or more Lenders to comply with
their obligations and transfer restrictions in Section 9.04.
(b)    For the purposes of paragraph (a) above, the Swiss Borrower shall assume
that the aggregate number of Lenders which are not Qualifying Banks is five (5).
SECTION 5.11    Swiss Articles of Incorporation. As soon as possible, but in any
case within forty-five (45) days of the Restatement Effective Date (or such
later date as may be agreed upon by the Administrative Agent), the Swiss
Borrower shall deliver to the Administrative Agent duly executed, filed and
registered Articles of Incorporation that do not contain transfer restrictions
or approval requirements (wording as agreed prior to the Restatement Effective
Date among local counsels).
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
and each other Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;
(c)    Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 6.04(d);
(d)    Guarantees by the Company of obligations of any Subsidiary and by any
Subsidiary of obligations of the Company or any other Subsidiary;


88



--------------------------------------------------------------------------------





(e)    Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not in the aggregate exceed the greater of $100,000,000
and 6% of Consolidated Total Assets (determined as of the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a)) at the time of the
incurrence of such Indebtedness;
(f)    Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit;
(g)    Indebtedness of the Company or any Subsidiary secured by a Lien on any
asset of the Company or any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) shall not in the
aggregate exceed the greater of $100,000,000 and 6% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) (or, prior to the delivery of any such financial statements, the
last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)) at the time of the incurrence of such
Indebtedness;
(h)    unsecured Indebtedness of the Company (including unsecured Subordinated
Indebtedness to the extent subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent), to the extent not otherwise
permitted under this Section 6.01, and any Indebtedness constituting
refinancings, renewals or replacements of any such Indebtedness; provided that
(i) both immediately prior to and after giving effect (including giving effect
on a Pro Forma Basis) thereto, no Default or Event of Default shall exist or
would result therefrom (and the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Company to such
effect, together with all relevant financial information and calculations
requested by the Administrative Agent in respect thereof), (ii) such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the date that is 181 days after
the Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale or
other fundamental change shall not violate the foregoing restriction), (iii)
such Indebtedness is not guaranteed by any Subsidiary of the Company other than
the Guarantors or the Borrowers (which guarantees, if such Indebtedness of the
Company is expressly subordinated to the Secured Obligations of the Company,
shall be expressly subordinated to the Secured Obligations of each such
Guarantor or Borrower, as the case may be, on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness), (iv)
the covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement (as reasonably determined in the good
faith judgment of the Management Board of the Company) and (v) at the time of
the incurrence of such Indebtedness and immediately after giving effect thereto
(including giving effect on a Pro Forma Basis), the Leverage Ratio shall not
exceed


89



--------------------------------------------------------------------------------





a ratio equal to (x) the numerator of the maximum Leverage Ratio permitted under
Section 6.12(a) at such time minus 0.25 to (y) 1.00;
(i)    Indebtedness under the 2022 Senior Unsecured Notes and 2026 Senior
Unsecured Notes;
(j)    unsecured Indebtedness in respect of deferred acquisition purchase price,
including earnout obligations, in connection with Permitted Acquisitions;
(k)    Indebtedness of a Subsidiary existing at the time such Person becomes a
Subsidiary pursuant to a Permitted Acquisition (provided that such Indebtedness
was not incurred by such Person in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary) and extensions, renewals and
replacements of any such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof; and
(l)    other unsecured Indebtedness in an aggregate principal amount not
exceeding the greater of $75,000,000 and 4% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) (or, prior to the delivery of any such financial statements, the
last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)) at the time of the incurrence of such
Indebtedness, at any time outstanding.
SECTION 6.02    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the Restatement Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Company or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Restatement Effective Date prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such


90



--------------------------------------------------------------------------------





construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the Company or any Subsidiary;
(e)    Permitted Encumbrances; and
(f)    Liens on assets (not constituting Collateral) of the Company and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed the greater of $100,000,000 and 6% of Consolidated Total
Assets (determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or Section 5.01(b) (or, prior to the delivery of any such financial statements,
the last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)) at the time of the incurrence of such Liens.
SECTION 6.03    Fundamental Changes and Asset Sales. (a) The Company will not,
and will not permit any Subsidiary to, merge into, amalgamate or consolidate
with any other Person, or permit any other Person to merge into, amalgamate or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets, (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:
(i)    any Person may merge into the Company in a transaction in which the
Company is the surviving corporation;
(ii)    any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Company must result in the Company as the surviving entity);
(iii)    any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party;
(iv)    the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, (D) sell equity interests and assets as described on Schedule 6.03,
(E) effect asset sales constituting Sale and Leaseback Transactions permitted by
Section 6.10, and (F) make any other sales, transfers, leases or dispositions of
assets, the book value of which, together with the book value of all other
assets of the Company and its Subsidiaries previously sold, transferred, leased
or disposed of as permitted by this clause (F) during any fiscal year of the
Company, does not exceed $75,000,000;
(v)    any Subsidiary that is not a Loan Party may liquidate or dissolve or
merge into another Subsidiary if the Company determines in good faith that such
liquidation, dissolution or merger is in the best interests of the Company and
is not materially disadvantageous to the Lenders; and


91



--------------------------------------------------------------------------------





(vi)    the Company and its Subsidiaries may consummate the Permitted Corporate
Reorganization.
(b)    The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
(c)    The Company will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Restatement Effective
Date; provided that the Company may change the fiscal year of any acquired
Subsidiary to correspond with the basis of the Company’s fiscal year.
(d)    The Company will not permit any U.S. Loan Party that is a Borrower to
have any subsidiary other than a subsidiary organized under the laws of the
United States of America or any jurisdiction thereof; provided that a U.S. Loan
Party that is a Borrower may have a subsidiary that is not organized under the
laws of the United States of America or any jurisdiction thereof as long as such
Subsidiary is (x) formed and/or acquired in contemplation of and solely to
effect a Permitted Acquisition or (y) acquired in connection with or as the
result of a Permitted Acquisition.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger, amalgamation or consolidation with
any Person that was not a wholly owned Subsidiary prior to such merger,
amalgamation or consolidation) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any Person or any assets of any other
Person constituting a business unit, except:
(a)    Permitted Investments;
(b)    Permitted Acquisitions;
(c)    investments by the Company and its Subsidiaries existing on the
Restatement Effective Date in the capital stock of its Subsidiaries;
(d)    investments, loans, advances and/or capital contributions made by the
Company in or to any Subsidiary and made by any Subsidiary in or to the Company
or any other Subsidiary (provided that (1) not more than an aggregate amount
equal to the greater of $200,000,000 and 10% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) (or, prior to the delivery of any such financial statements, the
last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)) at the time of the making of such investments
loans, advances and/or capital contributions, in investments, loans, advances
and/or capital contributions may be made and remain outstanding, at any time, by
Loan Parties to Subsidiaries which are not Loan Parties (or do not become Loan
Parties within forty-five (45) days (or such later date as may be agreed upon by
the Administrative Agent) after the receipt of such investment, loan, advance
and/or capital contribution and which amount shall be determined net of any
return on capital, repayment of indebtedness, and any investments, loans and/or
capital contributions by


92



--------------------------------------------------------------------------------





Subsidiaries that are not Loan Parties to a Loan Party) and (2) in the event of
an investment, loan, advance and/or capital contribution to a Limited Recourse
Guarantor, only the amount of recourse (as reasonably determined by the Company
at the time of such investment, loan, advance and/or capital contribution and
approved by the Administrative Agent in its reasonable credit judgment) with
respect to such Limited Recourse Guarantor under the applicable Limited Recourse
Guaranty, after giving effect to such investment, loan, advance and/or capital
contribution, shall be excluded from this proviso and the remaining balance of
such investment, loan, advance and/or capital contribution (less any amount
paid, repaid, returned or otherwise distributed in cash by such Limited Recourse
Guarantor to the applicable transferor Loan Party in respect of such investment,
loan, advance and/or capital contribution, which amount so deducted shall not
exceed the original amount of such investment, loan, advance and/or capital
contribution) shall only be permissible to the extent of availability under the
foregoing $200,000,000 or 10% of Consolidated Total Assets limitation hereunder
and/or the $75,000,000 or 4% of Consolidated Total Assets basket in clause (n)
below; provided, further, and for the avoidance of doubt, (i) intercompany
transfers of intangible assets that are solely effected by bookkeeping entries
and that do not otherwise represent an exchange or transfer of assets are not
deemed to be investments, loans or advances or capital contributions and are not
subject to the $200,000,000 or 10% of Consolidated Total Assets limitation
hereunder, (ii) investments, loans or advances and/or capital contributions made
by a Loan Party to a Subsidiary that is not a Loan Party shall not be subject to
the $200,000,000 or 10% of Consolidated Total Assets limitation hereunder so
long as such Subsidiary that is not a Loan Party transfers such investment,
loan, advance and/or capital contribution, immediately upon receipt thereof, to
a Loan Party, but subject to clause (2) above, (iii) any investment, loan,
advance and/or capital contribution that is made to a Subsidiary that is not a
Loan Party and that has reduced the availability under the foregoing
$200,000,000 or 10% of Consolidated Total Assets limitation in clause (1) above
shall no longer reduce such availability from and after the date that such
Subsidiary becomes a Loan Party and (iv) any investment, loan advance and/or
capital contribution that is made to a Guarantor that is a Limited Recourse
Guarantor and that has reduced availability under clause (2) above shall no
longer reduce such availability from and after the date that such Guarantor
ceases to be a Limited Recourse Guarantor but remains a Guarantor);
(e)    Guarantees permitted by Section 6.01(d);
(f)    the Permitted Corporate Reorganization;
(g)    investments in joint ventures or other minority interests in a business
or line of business permitted with respect to the Loan Parties and the
Subsidiaries under this Agreement; provided that the aggregate outstanding
amount of all such investments in joint ventures and minority interests pursuant
to this clause (g) does not exceed the greater of $150,000,000 and 7.5% of
Consolidated Total Assets (determined as of the last day of the most recent
fiscal quarter for which financial statements shall have been delivered pursuant
to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any such
financial statements, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)) at the time of the making
of such investments in the aggregate. For the avoidance of doubt, investments in
joint ventures or other minority interests that subsequently transition into the
status of (and remain) a Subsidiary shall not utilize the foregoing $150,000,000
or 7.5% of Consolidated Total Assets basket and such investments shall instead
by governed by Sections 6.04(b) and 6.04(d);
(h)    any Section 403-Declaration in relation to a Subsidiary or any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code;


93



--------------------------------------------------------------------------------





(i)    any joint and several liability and any netting or set-off arrangement
arising in each case as a result of a fiscal unity (fiscale eenheid) for Dutch
corporate income tax or Dutch value added tax purposes of which a Dutch Loan
Party is or becomes a member;
(j)    the Company’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, Permitted Call Spread Swap
Agreements in accordance with their terms;
(k)    investments, loans and advances existing on the Restatement Effective
Date and identified on Schedule 6.04;
(l)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
(m)    loans or advances to employees, officers or directors of the Company or
any Restricted Subsidiary in the ordinary course of business consistent with
past practices in an aggregate amount not in excess of $20,000,000 outstanding
at any one time with respect to all loans or advances under this clause (m)
(without giving effect to the forgiveness of any such loan); and
(n)    any other investment, loan or advance (other than acquisitions) so long
as the aggregate amount of all such investments, loans and advances at any time
outstanding does not exceed the greater of $75,000,000 and 4% of Consolidated
Total Assets (determined as of the last day of the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or Section 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)) at the time of the making of such
investment, loan or advance.
SECTION 6.05    Swap Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual, or reasonably forecasted actual, exposure (other than
those in respect of Equity Interests of the Company or any of its Subsidiaries,
other than as permitted pursuant to Section 6.05(c) below), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary, and (c) Swap Agreements entered into to acquire
Equity Interests of the Company or any of its Subsidiaries, provided however,
that (i) the Company is in compliance with the limitations of Section 6.07 as to
the purchase price of such Swap Agreement at the time it is entered into and
(ii) the Company is in compliance with the limitations of Section 6.07 as to the
exercise price thereunder at the time of exercise of such Swap Agreement.
SECTION 6.06    Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its


94



--------------------------------------------------------------------------------





Subsidiaries not involving any other Affiliate and (c) any Restricted Payment
permitted by Section 6.07.
SECTION 6.07    Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries, (d) the Company and its Subsidiaries may make Restricted Payments
in an aggregate amount not to exceed $100,000,000 of Restricted Payments made
pursuant to this clause (d) and (e) the Company and its Subsidiaries may make
any other Restricted Payment pursuant to this clause (e) so long as (i) no
Default or Event of Default has occurred and is continuing prior to making such
Restricted Payment pursuant to this clause (e) or would arise after giving
effect (including giving effect on a Pro Forma Basis) thereto and (ii) the
Leverage Ratio is equal to or less than the Applicable Restricted Payment Ratio
Level after giving effect (including giving effect on a Pro Forma Basis) to any
such Restricted Payment made pursuant to this clause (e). As used in the
foregoing clause (e), “Applicable Restricted Payment Ratio Level” means a ratio
equal to 4.00 to 1.00. For the avoidance of doubt, it is hereby understood and
agreed that any Restricted Payment made at a time when all of the conditions set
forth in clause (e) of this Section 6.07 are satisfied shall utilize the basket
set forth in such clause (e) and shall not utilize (or be deemed to utilize) the
basket set forth in clause (d) of this Section 6.07.
Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on, or required payment of any
interest with respect to, any Permitted Convertible Notes, in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Notes, shall not constitute a Restricted Payment; provided that, to the extent
both (a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Note (excluding any required payment of interest with
respect to such Permitted Convertible Note and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Bond Hedge Transactions constituting Permitted Call Spread Swap
Agreements relating to such Permitted Convertible Note (including, for the
avoidance of doubt, the case where there is no Bond Hedge Transaction
constituting a Permitted Call Spread Swap Agreement relating to such Permitted
Convertible Note), the payment of such excess cash shall constitute a Restricted
Payment notwithstanding this clause (i); and (ii) any required payment with
respect to, or required early unwind or settlement of, any Permitted Call Spread
Swap Agreement, in each case, in accordance with the terms of the agreement
governing such Permitted Call Spread Swap Agreement shall not constitute a
Restricted Payment; provided that, to the extent cash is required to be paid
under a Warrant Transaction as a result of the election of “cash settlement” (or
substantially equivalent term) as the “settlement method” (or substantially
equivalent term) thereunder by the Company (or its Affiliate) (including in
connection with the exercise and/or early unwind or settlement thereof), the
payment of such cash shall constitute a Restricted Payment notwithstanding this
clause (ii).
Notwithstanding the foregoing, the Company may repurchase, exchange or induce
the conversion of Permitted Convertible Notes by delivery of shares of the
Company’s common stock and/or a different series of Permitted Convertible Notes
(which series (x) matures after, and does not require any scheduled


95



--------------------------------------------------------------------------------





amortization or other scheduled payments of principal prior to, the analogous
date under the indenture governing the Permitted Convertible Notes that are so
repurchased, exchanged or converted and (y) has terms, conditions and covenants
that are no less favorable to the Company than the Permitted Convertible Notes
that are so repurchased, exchanged or converted (as determined by the board of
directors of the Company, or a committee thereof, in good faith)) (any such
series of Permitted Convertible Notes, “Refinancing Convertible Notes”) and/or
by payment of cash (in an amount that does not exceed the proceeds received by
the Company from the substantially concurrent issuance of shares of the
Company’s common stock and/or Refinancing Convertible Notes plus the net cash
proceeds, if any, received by the Company pursuant to the related exercise or
early unwind or termination of the related Permitted Call Spread Swap Agreements
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Notes that are so
repurchased, exchanged or converted, the Company shall (and, for the avoidance
of doubt, shall be permitted under this Section 6.07 to) exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Call Spread Swap Agreements, if any, corresponding to such
Permitted Convertible Notes that are so repurchased, exchanged or converted.
SECTION 6.08    Restrictive Agreements. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to (A) restrictions and conditions imposed by law, (B) restrictions and
conditions imposed by the indentures governing the 2022 Senior Unsecured Notes
and the 2026 Senior Unsecured Notes, (C) restrictions or conditions set forth in
any agreement governing Indebtedness permitted by Section 6.01(h); provided that
such restrictions and conditions are customary and on then market terms for such
Indebtedness and are no more restrictive (taken as a whole) than the comparable
restrictions and conditions set forth in this Agreement (all as reasonably
determined in the good faith judgment of the Management Board of the Company),
or (D) restrictions and conditions imposed by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
SECTION 6.09    Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents. Furthermore, the Company will not, and will not permit
any Subsidiary to, amend the Subordinated Indebtedness Documents or any
document, agreement or instrument evidencing any Indebtedness incurred pursuant
to the Subordinated Indebtedness


96



--------------------------------------------------------------------------------





Documents (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects:
(a)    increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;
(b)    shortens or accelerates the date upon which any installment of principal
or interest becomes due or adds any additional mandatory redemption provisions;
(c)    shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
(d)    increases the rate of interest accruing on such Indebtedness;
(e)    provides for the payment of additional fees or increases existing fees;
(f)    amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Company or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Company or such Subsidiary or which is otherwise materially
adverse to the Company, any Subsidiary and/or the Lenders or, in the case of any
such covenant, which places material additional restrictions on the Company or
such Subsidiary or which requires the Company or such Subsidiary to comply with
more restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
(g)    amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Company, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.
If any Permitted Convertible Notes constitute Subordinated Indebtedness, this
Section 6.09 will not apply to the conversion of such Permitted Convertible
Notes or the election or deemed election of a settlement method by the Company
with respect thereto, any transaction effected in accordance with the third
paragraph of Section 6.07 or any amendment, modification or supplement to such
Permitted Convertible Notes that is expressly required to be made under the
terms thereof.
SECTION 6.10    Sale and Leaseback Transactions. The Company shall not, nor
shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed the greater
of $100,000,000 and 6% of Consolidated Total Assets (determined as of the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.04(a)) at
the time of such transaction, in the aggregate during any fiscal year of the
Company, determined on a consolidated basis for the Company and its
Subsidiaries.


97



--------------------------------------------------------------------------------





SECTION 6.11    Capital Expenditures. The Company will not, nor will it permit
any Subsidiary to, expend in excess of the Maximum Capital Expenditure Amount
(in the aggregate) for Consolidated Capital Expenditures during any fiscal year
of the Company.
SECTION 6.12    Financial Covenants.
(a)    Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2017, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 4.75 to 1.00.
(b)    Minimum Interest Coverage Ratio. The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after June 30, 2017, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.
(c)    Maximum Senior Secured Leverage Ratio. The Company will not permit the
ratio (the “Senior Secured Leverage Ratio”), determined as of the end of each of
its fiscal quarters ending on and after June 30, 2017, of (i) Consolidated
Senior Secured Indebtedness to (ii) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
greater than 3.25 to 1.00.
(d)    Permissible Increase to Leverage Ratios. Notwithstanding the foregoing,
the Company shall be permitted, but in no event on more than three (3) occasions
during the term of this Agreement, to allow (i) the maximum permitted Leverage
Ratio under Section 6.12(a) to be increased to 5.00 to 1.00 and the (ii) the
maximum permitted Senior Secured Leverage Ratio under Section 6.12(c) to be
increased to 3.50 to 1.00, in each case for a period of four consecutive fiscal
quarters (such period, an “Adjusted Covenant Period”) in connection with a
Permitted Acquisition occurring during the first of such four fiscal quarters if
the aggregate consideration paid or to be paid in respect of such acquisition
exceeds $125,000,000 (and in respect of which the Company shall provide notice
in writing to the Administrative Agent (for distribution to the Lenders) of such
increase and a transaction description of such acquisition (including the name
of the person or summary description of the assets being acquired and the
approximate purchase price)), so long as the Company is in compliance on a pro
forma basis with both (i) the maximum Leverage Ratio of 5.00 to 1.00 and (ii)
the maximum Senior Secured Leverage Ratio of 3.50 to 1.00, in each case on the
closing date of such acquisition immediately after giving effect (including Pro
Forma Effect) to such acquisition; provided that it is understood and agreed
that (x) the Company may not elect a new Adjusted Covenant Period for at least
two (2) fiscal quarters following the end of an Adjusted Covenant Period and (y)
at the end of an Adjusted Covenant Period, both (i) the maximum permitted
Leverage Ratio shall revert to 4.75 to 1.00 and (ii) the maximum permitted
Senior Secured Leverage Ratio shall revert to 3.25 to 1.00, in each case as of
the fiscal quarter end immediately following such Adjusted Covenant Period and
thereafter until another Adjusted Covenant Period (if any) is elected pursuant
to the terms and conditions described above.


98



--------------------------------------------------------------------------------





ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company, any other Borrower or any Subsidiary, as applicable, in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
(d)    the Company or any other Borrower, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to Company or any Borrower’s existence), 5.08, 5.09 or 5.10, in
Article VI or in Article X;
(e)    the Company, any other Borrower or any Subsidiary Guarantor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after the
expiration of any applicable grace or cure periods provided for in the
applicable agreement or instrument under which such Indebtedness was created);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any redemption, exchange, repurchase,
conversion or settlement with respect to any Permitted Convertible Notes, or
satisfaction of any condition giving rise to or permitting the foregoing,
pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iii) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement, or satisfaction of any


99



--------------------------------------------------------------------------------





condition giving rise to or permitting the foregoing, in accordance with the
terms thereof where neither the Company nor any of its Affiliates is the
“defaulting party” (or substantially equivalent term) under the terms of such
Permitted Call Spread Swap Agreement;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, any other Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, any other Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in the case
of a proceeding commenced or a petition made outside the Netherlands, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
provided that in the case of a proceeding commenced or a petition made in the
Netherlands, no grace period is applicable, other than in the case of any
frivolous or vexatious petitions for which a grace period of fifteen (15) days
applies;
(i)    the Company, any other Borrower or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company, any
other Borrower or any Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    the Company, any other Borrower or any Significant Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
(o)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action


100



--------------------------------------------------------------------------------





or inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); or
(p)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document;
then, and in every such event (other than an event with respect to the Company
or any Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments (and the Letter of Credit Commitments), and
thereupon the Commitments (and the Letter of Credit Commitments) shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Secured Obligations of the Borrowers
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers, and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j); and in case
of any event with respect to the Company or any other Borrower described in
clause (h) or (i) of this Article, the Commitments (and the Letter of Credit
Commitments) shall automatically terminate and the principal of the Loans then
outstanding and cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other Secured Obligations accrued hereunder
and under the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
ARTICLE VIII

The Administrative Agent
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and each of the Issuing Banks hereby grants to the Administrative Agent
any required powers of attorney to execute any Collateral Document governed by
the laws of such jurisdiction on such Lender’s or such Issuing Bank’s behalf.
The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Banks),
and neither the Company nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” as used herein or in any other Loan Documents (or
any similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.


101



--------------------------------------------------------------------------------





The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


102



--------------------------------------------------------------------------------





Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d)(1) of the definition thereof, the Required Lenders may,
to the extent permitted by applicable law, by notice in writing to the Company
and such Person remove such Person as Administrative Agent and, in consultation
with the Company, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of the credit facilities evidenced by this Agreement or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of the credit facilities evidenced by this
Agreement or any amendment thereof or any other Lender and their respective
Related Parties and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agent or
Co-Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.


103



--------------------------------------------------------------------------------





The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent, on behalf of itself and the other Secured Parties,
upon the terms of the Collateral Documents. In the event that any Collateral is
hereafter pledged by any Person as collateral security for the Secured
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Secured Parties any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent, on behalf of itself and the
other Secured Parties. The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent, on behalf of itself and the other
Secured Parties, herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Company or any Subsidiary in respect of) all interests
retained by the Company or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the


104



--------------------------------------------------------------------------------





claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such
judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments


105



--------------------------------------------------------------------------------





issued by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.
Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its Affiliates which are Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Company or any Subsidiary on property pursuant to the
laws of the Province of Québec to secure obligations of the Company or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Company or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Company or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Québec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by the Company or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Company or any Subsidiary).
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as described in any Dutch Pledge existing
prior to the Restatement Effective Date, including that any payment received by
the Administrative Agent in respect of such parallel debt obligations will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, and any payment to the Secured Parties in satisfaction of the
Secured Obligations shall - conditionally upon such payment not subsequently
being avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, preference, liquidation or similar laws of general
application - be deemed as satisfaction of a pro rata portion of the
corresponding amount of the Secured Obligations. The parties hereto acknowledge
and agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the parallel debt
obligations described in such Dutch Pledge are assigned to the successor
Administrative Agent.
The Company and each relevant Subsidiary which agree to provide security
pursuant to a Dutch Pledge (a “Dutch Collateral Party”) hereby irrevocably and
unconditionally undertakes to pay (each such payment undertaking by a Dutch
Collateral Party, a “Parallel Debt”) to the Administrative Agent amounts equal
to the amounts due by that Dutch Collateral Party in respect of its
Corresponding Obligations as they


106



--------------------------------------------------------------------------------





may exist from time to time.     The Parallel Debt of each Dutch Collateral
Party will be payable in the currency or currencies of the Corresponding
Obligations and will become due and payable as and when and to the extent the
relevant Corresponding Obligations become due and payable. Each of the parties
to this Agreement hereby acknowledges that:
(a)    each Parallel Debt constitutes an undertaking, obligation and liability
to the Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations of the relevant Dutch Collateral
Party; and
(b)    each Parallel Debt represents the Administrative Agent’s own separate and
independent claim to receive payment of the Parallel Debt from the relevant
Dutch Collateral Party, it being understood, in each case, that pursuant to this
paragraph, the amount which may become payable by each Dutch Collateral Party by
way of Parallel Debts shall not exceed at any time the total of the amounts
which are payable under or in connection with the Corresponding Obligations of
that Dutch Collateral Party at such time.
An amount paid by a Loan Party to the Administrative Agent in respect of the
Parallel Debt will discharge the liability of the Loan Parties under the
Corresponding Obligations in an equal amount. For the purpose of this Article
VIII, the Administrative Agent acts in its own name and for itself and not as
agent, trustee or representative of any other Secured Party.
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case of (i) and (ii) in its own name and for the account of the Secured
Parties. Each Lender, on its own behalf and on behalf of its Affiliates which
are Secured Parties, hereby authorizes the Administrative Agent to enter as its
agent (Vertreter) in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as agent in
its name and on its behalf any amendments, supplements and other alterations to
any such Collateral Document and to release any such Collateral Document and any
pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.
In relation to the each Collateral Document governed by the laws of Switzerland
(the “Swiss Security Documents”) the Administrative Agent shall hold (i) any
security created or evidenced or expressed to be created or evidenced under or
pursuant to a Swiss Security Document by way of a security assignment
(Sicherungsabtretung) or transfer for security purposes (Sicherungsübereignung)
or any other non-accessory (nicht akzessorische) security; (ii) the benefit of
this paragraph; and (iii) any proceeds and other benefits of such security, as
fiduciary (treuhänderisch) in its own name but for the account of all relevant
Secured Parties which have the benefit of such security in accordance with this
Agreement and the respective Swiss Security Document. Each present and future
Secured Party hereby authorises the Administrative Agent (i) to (A) accept and
execute as its direct representative (direkter Stellvertreter) any Swiss law
pledge or any other Swiss law accessory (akzessorische) security created or
evidenced or expressed to be created or evidenced under or pursuant to a Swiss
Security Document for the benefit of such Secured Party and (B) hold, administer
and, if necessary, enforce any such security on behalf of each relevant Secured
Party which has the benefit of such security (ii) to agree as its direct
representative (direkter Stellvertreter) to amendments and alterations


107



--------------------------------------------------------------------------------





to any Swiss Security Document which creates or evidences or expressed to create
or evidence a pledge or any other Swiss law accessory (akzessorische) security;
(iii) to effect as its direct representative (direkter Stellvertreter) any
release of a security created or evidenced or expressed to be created or
evidenced under a Swiss Security Document in accordance with this Agreement; and
(iv) to exercise as its direct representative (direkter Stellvertreter) such
other rights granted to the Administrative Agent hereunder or under the relevant
Swiss Security Document. Each present and future Secured Party hereby authorises
the Administrative Agent, when acting in its capacity as creditor of the
parallel debt obligations, to hold (i) any Swiss law pledge or any other Swiss
law accessory (akzessorische) Security; (ii) any proceeds of such security; and
(iii) the benefit of the parallel debt obligations, as creditor in its own right
but for the benefit of such Secured Parties in accordance with this Agreement.
ARTICLE IX

Miscellaneous
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to any Borrower, to it c/o Cimpress USA Incorporated, 275 Wyman
Street, Waltham, Massachusetts 02451 USA, Attention of Jonathan Chevalier,
Treasurer (Telecopy No. (781) 652-6098; Telephone No. (781) 652-6771), with a
copy to, in the case of a notice of Default, General Counsel (Telecopy
No. (781) 652-6092; Telephone No. (781) 652-6541);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor
7, Chicago, Illinois 60603, Attention of Susan Thomas (Telecopy
No. (888) 303-9732) and (B) in the case of Borrowings denominated in Foreign
Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London
E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207
777 2360), and in each case with a copy to JPMorgan Chase Bank, N.A., 270 Park
Avenue, 43rd Floor, New York, New York 10017, Attention of Daglas Panchal
(Telecopy No. (917) 464-8969);
(iii)    if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 7, Chicago, Illinois
60603, Attention of Cristie Pisowicz (Telecopy No. (877) 242-0410);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603, Attention of Susan Thomas (Telecopy
No. (888) 303-9732); and
(v)    if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given


108



--------------------------------------------------------------------------------





at the opening of business on the next business day for the recipient). Notices
delivered through Electronic Systems, to the extent provided in paragraph (b)
below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.


109



--------------------------------------------------------------------------------





SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment or as provided in Section 2.14(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that neither (A) any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) or (B) any amendment entered into pursuant to the terms of Section
2.14(c) shall constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Loans are included on
the Restatement Effective Date), (vi) release the Company or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Guaranty, in each case without the written consent of each
Lender, or (vii) except as provided in clause (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.23 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lender). Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement


110



--------------------------------------------------------------------------------





shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the Initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Banking Services Obligations not yet due and
payable, Swap Obligations not yet due and payable, Unliquidated Obligations for
which no claim has been made and other Obligations expressly stated to survive
such payment and termination), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Administrative Agent,
(ii) constituting property being sold or disposed of if the Company certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
leased to the Company or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII. Any such release shall not in any manner discharge, affect, or
impair the Secured Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. In addition, each of the
Lenders, on behalf of itself and any of its Affiliates that are Secured Parties,
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, (i) to subordinate any Lien on any assets granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(d) or (ii) in the event that the
Company shall have advised the Administrative Agent that, notwithstanding the
use by the Company of commercially reasonable efforts to obtain the consent of
such holder (but without the requirement to pay any sums to obtain such consent)
to permit the Administrative Agent to retain its liens (on a subordinated basis
as contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement,


111



--------------------------------------------------------------------------------





provided that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the Company and the Administrative
Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) each Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by such Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.
(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable documented out-of-pocket fees,
charges and disbursements of one primary counsel and one local counsel in each
applicable foreign jurisdiction for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Banks in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable documented out-of-pocket fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    The Company shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such


112



--------------------------------------------------------------------------------





Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by the Company or
any other Loan Party or its or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, (i) each Lender severally agrees to
pay to the Administrative Agent and (ii) each Revolving Lender severally agrees
to pay to such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.
(d)    To the extent permitted by applicable law, neither the Company nor any
other Borrower shall assert, and the Company and each other Borrower hereby
waive, any claim against any Indemnitee (i) for any damages arising from the use
by others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
or (ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Company or any other Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing


113



--------------------------------------------------------------------------------





Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    the Company (provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the Issuing Banks; provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan; and
(D)    the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and


114



--------------------------------------------------------------------------------





recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(E)    assignment to any Person of Commitments or Loans with respect to a Dutch
Borrower shall only be permitted if the person to whom the Commitments or Loans
are assigned is a Dutch Non-Public Lender at all times;
(F)    in the case of any assignment of a Revolving Commitment or Revolving
Loan, such assignment shall require the prior written consent of each Swiss
Borrower, if the assignee is not a Qualifying Bank (such consent not to be
unreasonably withheld or delayed); provided that no Swiss Borrower shall consent
to an assignment that would be in violation of the Swiss Non-Bank Rules;
provided, further, that that no consent of any Swiss Borrower shall be required
if an Event of Default under any of clauses (a), (b), (h), (i) or (j) of
Article VII has occurred and is continuing; and
(G)    no assignment shall be made (x) to the Company or any of the Company’s
Affiliates or Subsidiaries or (y) to a natural person.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that


115



--------------------------------------------------------------------------------





does not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. Notwithstanding anything to the contrary
contained in this Agreement, the Loans are registered obligations, the right,
title and interest of the Lenders and its assignees in and to such Loans shall
be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section shall
be construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions).
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Company or any other Borrower,
the Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
(C) the Company, the other Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement; and (D) each Participant shall be a Qualifying Bank or, if not, the
prior written consent


116



--------------------------------------------------------------------------------





of each Swiss Borrower has been obtained (such consent not to be unreasonably
withheld or delayed; provided that no Swiss Borrower shall consent to a
participation that would be in violation of the Swiss Non-Bank Rules; provided,
further, that no consent of any Swiss Borrower shall be required if an Event of
Default under any of clauses (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing). Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Company and each other Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Treasury Regulations Section 5f.103-1(c) and Proposed Treasury
Regulations Section 1.163-5(b) (or any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered


117



--------------------------------------------------------------------------------





in connection with or pursuant to this Agreement or any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
SECTION 9.06    Counterparts; Integration; Electronic Execution; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) the reduction of the Letter of
Credit Commitment of any Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Restatement Effective Date
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


118



--------------------------------------------------------------------------------





SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Company, any other Borrower or any Subsidiary
Guarantor against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    The Company and each other Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    The Company and each other Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
(e)    The Company and each other Borrower hereby irrevocably designates,
appoints and empowers the Service of Process Agent, with offices on the
Restatement Effective Date at 111 Eighth Avenue, New York, New York 10011, as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. If for any reason such designee, appointee and agent shall cease
to be available to act as such, The Company and each other Borrower agree to
designate a new designee, appointee and agent in New


119



--------------------------------------------------------------------------------





York City on the terms and for the purposes of this provision reasonably
satisfactory to the Administrative Agent under this Agreement. Each Obligor
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon such Obligor in any
such suit, action or proceeding and shall, to the fullest extent permitted by
law, be taken and held to be valid and personal service upon and personal
delivery to such Obligor. To the extent any Obligor has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
from service or notice, attachment prior to judgment, attachment in aid of
execution of a judgment, execution or otherwise), each Obligor hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source


120



--------------------------------------------------------------------------------





other than the Company or (i) on a confidential basis to (i) any rating agency
in connection with rating any Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the Facilities. For the purposes of this Section, “Information” means
all information received from the Company relating to the Company or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Company and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Company after the Restatement Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
SECTION 9.14    Releases of Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Guaranty upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Guarantor
ceases to be a Subsidiary; provided that, if so required by this


121



--------------------------------------------------------------------------------





Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Subsidiary Guarantor from its obligations under the Guaranty if such Subsidiary
Guarantor is no longer a Material Subsidiary.
(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations not yet due and payable, Swap Obligations not yet due and payable,
Unliquidated Obligations for which no claim has been made and other Obligations
expressly stated to survive such payment and termination) shall have been paid
in full in cash, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
SECTION 9.15    Attorney Representation. If the Company or a Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
the Agreement and/or any other Loan Document it is hereby expressly acknowledged
and accepted by the parties to the Agreement and/or any other Loan Document that
the existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.
SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent, on behalf of itself and the other Secured Parties,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law (including any personal property security laws of Canada or any province
thereof) can be perfected only by possession or control. Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.
SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable


122



--------------------------------------------------------------------------------





as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
SECTION 9.18    No Advisory or Fiduciary Responsibility. Each Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
no Credit Party will have any obligations except those obligations expressly set
forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to such
Borrower with respect to the Loan Documents and the transaction contemplated
therein and not as a financial advisor or a fiduciary to, or an agent of, such
Borrower or any other person. Each Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, each Borrower acknowledges and agrees that no
Credit Party is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.
Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, such Borrower, its
Subsidiaries and other companies with which such Borrower or any of its
Subsidiaries may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.
In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.
SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


123



--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.20    Termination of Dutch CIT Fiscal Unity.
(a)    If, at any time, a Dutch Loan Party is part of a fiscal unity (fiscale
eenheid) for Dutch corporate income tax purposes (a “Dutch CIT Fiscal Unity”)
and such Dutch CIT Fiscal Unity is terminated (beëindigd) in respect of such
Dutch Loan Party as a result of or in connection with the Administrative Agent
enforcing its rights under any Collateral Document, such Dutch Loan Party shall,
together with the parent (moedermaatschappij) or deemed parent (aangewezen
moedermaatschappij) of the Dutch CIT Fiscal Unity, for no consideration file a
request with the relevant Governmental Authority in accordance with article
15af, paragraph 3, of the Dutch CITA to allocate and surrender any tax losses
(verliezen) as meant in Article 20 of the Dutch CITA, to the Dutch Loan Party
leaving the Dutch CIT Fiscal Unity, to the extent that pursuant to article 15af
of the Dutch CITA such tax losses are attributable (toerekenbaar) to such Dutch
Loan Party.
(b)    For purposes of this Section 9.20, the term “Dutch Loan Party” includes
any Loan Party carrying on a business through a permanent establishment or
deemed permanent establishment taxable in the Netherlands.
SECTION 9.21    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the arrangers of the
credit facilities evidenced by this Agreement and their respective Affiliates,
that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving


124



--------------------------------------------------------------------------------





insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the arrangers of the credit facilities evidenced by
this Agreement and their respective Affiliates, that:
(i)    none of the Administrative Agent, or the arrangers of the credit
facilities evidenced by this Agreement or any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),


125



--------------------------------------------------------------------------------





(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or the arrangers of the credit facilities evidenced by this Agreement or
any of their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.
(c)    The Administrative Agent and each arranger of the credit facilities
evidenced by this Agreement hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.
ARTICLE X

Cross-Guarantee
SECTION 10.01    Cross Guarantee.
(a)    In order to induce the Lenders to extend credit to each Borrower
hereunder, each Obligor hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Secured Obligations of such other Obligor. Each Obligor further agrees that the
due and punctual payment of such Secured Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Secured Obligation.
(b)    Each Obligor waives presentment to, demand of payment from and protest to
any Obligor of any of the Secured Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each Obligor hereunder shall not be affected by (a) the failure
of the Administrative Agent, any Issuing Bank or any Lender to assert any claim
or demand or to enforce any right or remedy against any Obligor under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any


126



--------------------------------------------------------------------------------





default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Obligor or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Obligor or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Agreement, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Obligor or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
such Obligor or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of such Obligor to
subrogation.
(c)    Each Obligor further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, any Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of any Obligor or any other Person.
(d)    The obligations of each Obligor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.
(e)    Each Obligor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Secured Obligation (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must otherwise be
restored or returned by the Administrative Agent, any Issuing Bank or any Lender
upon the insolvency, bankruptcy or reorganization of any Obligor or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion.
(f)    In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent, any Issuing Bank or any Lender may have at law
or in equity against any Obligor by virtue hereof, upon the failure of any other
Obligor to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Obligor hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon. Each Obligor further agrees
that if payment in respect of any Secured Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, Chicago or
any other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or


127



--------------------------------------------------------------------------------





foreign exchange markets, war or civil disturbance or other event, payment of
such Secured Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, any
Issuing Bank or any Lender, disadvantageous to the Administrative Agent, any
Issuing Bank or any Lender in any material respect, then, at the election of the
Administrative Agent, such Obligor shall make payment of such Secured Obligation
in Dollars (based upon the Dollar Amount on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by the
Administrative Agent and, as a separate and independent obligation, shall
indemnify the Administrative Agent, any Issuing Bank and any Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.
(g)    Upon payment by any Obligor of any sums as provided above, all rights of
such Obligor against any Obligor arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Obligor to the Administrative Agent, the
Issuing Banks and the Lenders.
(h)    Nothing shall discharge or satisfy the liability of any Obligor hereunder
except the full performance and payment in cash of the Secured Obligations.
(i)    Notwithstanding anything contained in this Article X to the contrary, no
Obligor shall be liable hereunder for any of the Loans made to, or any other
Secured Obligation incurred solely by or on behalf of, any U.S. Loan Party to
the extent such guaranty by such Obligor would cause a Deemed Dividend Problem.
SECTION 10.02    Swiss Limitation Language for Swiss Borrowers.
(a)    If and to the extent that a payment in fulfilling the liabilities under
Section 10.01, under any joint and several liabilities or that the use of the
proceeds from the enforcement of Collateral of any Swiss Borrower would, at the
time payment is due or the Collateral is enforced, under Swiss law and practice
(inter alia, prohibiting capital repayments or restricting profit distributions)
not be permitted, in particular if and to the extent that such Swiss Borrower
guarantees obligations other than obligations of one of its direct or indirect
subsidiaries (i.e. obligations of its direct or indirect parent companies
(up-stream guarantee) or sister companies (cross-stream guarantee)) (“Restricted
Obligations”), then such obligations, payment amounts and the use of the
proceeds from the enforcement of such Collateral shall from time to time be
limited to the amount of the freely disposable equity in accordance with Swiss
law; provided that such limited amount shall at no time be less than such Swiss
Borrower’s profits and reserves available for the distribution as dividends
(being the balance sheet profits and any reserves available for this purpose, in
each case in accordance with art. 675(2) and art. 671(1) and (2), no. 3, of the
Swiss Federal Code of Obligations) at the time or times payment under or
pursuant to the Loan Documents is requested from such Swiss Borrower, and
further provided that such limitation (as may apply from time to time or not)
shall not (generally or definitively) free such Swiss Borrower from payment
obligations hereunder in excess thereof, but merely postpone the payment date
therefor until such times as payment is again permitted notwithstanding such
limitation. Any and all indemnities and guarantees contained in the Loan
Documents including, in particular, Section 18(A)(iv) of the Guaranty shall be
construed in a manner consistent with the provisos herein contained.
(b)    In respect of Restricted Obligations, each Swiss Borrower shall:


128



--------------------------------------------------------------------------------





(i)    use its best endeavours to procure that the fulfilment of the Restricted
Obligations can be made without deduction of Swiss Withholding Tax by
discharging the liability of such tax by notification pursuant to applicable law
(including applicable double tax treaties) rather than payment of the tax;
(ii)    if the notification procedure pursuant to sub-paragraph (i) above does
not apply (or does only apply partially) and if and to the extent required by
applicable law (including applicable double tax treaties) in force at the
relevant time:
(A)    deduct Swiss anticipatory tax (Verrechnungssteuer; Swiss Withholding Tax)
at the rate of 35% (or such other rate as in force from time to time) from any
payment made by it in respect of Restricted Obligations;
(B)    pay any such deduction to the Swiss Federal Tax Administration; and
(C)    notify (or ensure that the Company notifies) the Administrative Agent
that such a deduction has been made and provide the Administrative Agent with
evidence that such a deduction has been paid to the Swiss Federal Tax
Administration, all in accordance with Section 18(A)(i) of the Guaranty; and
(iii)    shall use its best endeavours to procure that any person who is
entitled to a full or partial refund of the Swiss Withholding Tax deducted
pursuant to this Section 10.02:
(A)    request a refund of the Swiss Withholding Tax under applicable law
(domestic law and applicable double tax treaties) as soon as possible; and
(B)    pay to the Lenders upon receipt any amount so refunded to cover any
outstanding part of the Restricted Obligations; and
(iv)    to the extent such a deduction is made, not be obliged to either
gross-up, in particular, in accordance with Section 18(A)(i) of the Guaranty or
indemnify each Recipient, in particular, in accordance with Section 18(A)(iv) of
the Guaranty in relation to any such payment made by it in respect of Restricted
Obligations unless such gross-up or tax indemnity payment is permitted under the
laws of Switzerland then in force.
(c)    If and to the extent requested by the Administrative Agent and if and to
the extent this is from time to time required under Swiss law (restricting
profit distributions), in order to allow the Administrative Agent to obtain a
maximum benefit under the Loan Documents, each Swiss Borrower undertakes to
promptly implement all such measures and/or to promptly obtain the fulfillment
of all prerequisites allowing it to promptly perform its obligations and make
the requested payment(s) thereunder from time to time, including the following:
(i)    preparation of an up-to-date audited balance sheet of such Swiss
Borrower;
(ii)    confirmation of the auditors of such Swiss Borrower that the relevant
amount represents the maximum freely distributable profits;
(iii)    approval by a shareholders’ or a quotaholders’ meeting (as applicable)
of such Swiss Borrower of the resulting profit distribution; and


129



--------------------------------------------------------------------------------





(iv)    all such other measures necessary or useful to allow such Swiss Borrower
to make the payments and perform the obligations agreed under the Loan Documents
with a minimum of limitations.
SECTION 10.03    Dutch Limitation Language. The Guaranteed Obligations of any
Loan Party organized under the laws of the Netherlands and any Loan Party being
a direct or indirect subsidiary of such Loan Party will not extend to include
any obligations or liabilities for so long as this would constitute a breach of
the financial assistance prohibitions contained in section 2:98c of the Dutch
Civil Code.
SECTION 10.04    Limitation on Guaranty of Certain Swap Obligations. No Obligor
hereunder shall be, or shall be deemed to be, a guarantor of any Swap
Obligations if such Obligor is not an ECP, to the extent that the providing of
such guaranty by such Obligor would violate the ECP Rules or any other
applicable law or regulation. This paragraph shall not affect any guaranteed
Secured Obligations other than Swap Obligations, nor shall it affect the
guaranteed Secured Obligations of any Obligor who qualifies as an ECP.
SECTION 10.05    Keepwell. Without in any way limiting the obligations of any
Obligor under this Agreement (including under this Article X) or the other Loan
Documents, each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.04 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.04, or
otherwise under this Article X, as it relates to such other Obligor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until a discharge of
such Qualified ECP Guarantor’s obligations under this Article X in accordance
with the terms hereof. Each Qualified ECP Guarantor intends that this
Section 10.04 constitute, and this Section 10.04 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE XI

Collection Allocation Mechanism
(a)    On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII, (ii) the principal
amount of each Revolving Loan and LC Disbursement denominated in a Foreign
Currency shall automatically and without any further action required, be
converted into Dollars in an amount equal to the Dollar Amount of such amount
and on and after such date all amounts accruing and owed to any Lender in
respect of such Obligations shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder and (iii) the Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the particular Designated Obligations that it shall own as of such date and
immediately prior to the CAM Exchange, such Lender shall own an interest equal
to such Lender’s CAM Percentage in each Designated Obligation. Each Lender, each
Person acquiring a participation


130



--------------------------------------------------------------------------------





from any Lender as contemplated by Section 9.04, and the Borrowers hereby
consent and agree to the CAM Exchange. Each Borrower and each Lender agrees from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Borrower to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.
(b)    As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders
pro rata in accordance with their respective CAM Percentages (to be redetermined
as of each such date of payment or distribution to the extent required by
paragraph (c) below).
(c)    In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrowers, then
(i) each Revolving Lender shall, in accordance with Section 2.06(d), promptly
purchase from the Issuing Bank a participation in such LC Disbursement in the
amount of such Lender’s Applicable Percentage of such LC Disbursement (without
giving effect to the CAM Exchange), (ii) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such LC Disbursement and
the purchase of participations therein by the applicable Lenders, and the
Lenders shall automatically and without further act be deemed to have made
reciprocal purchases of interests in the Designated Obligations such that each
Lender shall own an interest equal to such Lender’s CAM Percentage in each of
the Designated Obligations and (iii) in the event distributions shall have been
made in accordance with the preceding paragraph, the Lenders shall make such
payments to one another as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns in respect of the Designated Obligations held by such Persons and shall
be conclusive absent manifest error.
(d)    Nothing in this Article shall prohibit the assignment by any Lender of
interests in some but not all of the Designated Obligations held by it after
giving effect to the CAM Exchange; provided, that in connection with any such
assignment such Lender and its assignee shall enter into an agreement setting
forth their reciprocal rights and obligations in the event of a redetermination
of the CAM Percentages as provided in the immediately preceding paragraph (c).
*******




131



--------------------------------------------------------------------------------






SCHEDULE 2.01A
COMMITMENTS
Lender
Multicurrency Tranche Commitment
Dollar
Tranche Commitment
Initial CUSA
Term Loan Commitment
Initial Company Term Loan Commitment
 
 
 
 
 
JPMorgan Chase Bank, N.A.




$98,465,346.54




$0




$22,652,392.74




$8,882,260.73


MUFG Union Bank, N.A.




$94,678,217.82




$0




$21,781,146.86




$8,540,635.31


SunTrust Bank


$94,678,217.82




$0




$21,781,146.86




$8,540,635.31


Bank of America, N.A.


$94,678,217.82




$0




$21,781,146.86




$8,540,635.31


Fifth Third Bank


$70,000,000.00




$0




$21,550,000.00




$8,450,000.00


HSBC Bank USA, National Association


$70,000,000.00




$0




$21,550,000.00




$8,450,000.00


Citizens Bank, N.A.


$49,000,000.00




$0




$15,085,000.00




$5,915,000.00


PNC Bank, National Association


$35,000,000.00




$0




$10,775,000.00




$4,225,000.00


KeyBank National Association


$43,240,629.00




$0




$10,775,000.00




$4,225,000.00


Capital One, National Association


$55,562,500.00




$0




$10,775,000.00




$4,225,000.00


Goldman Sachs Bank USA


$15,000,000.00




$0




$0




$0


The Governor and Company of The Bank of Ireland


$10,000,000.00




$0




$17,958,333.33




$7,041,666.67


People’s United Bank, National Association


$41,337,500.00




$0




$6,465,000.00




$2,535,000.00


Citibank, N.A.


$62,781,250.00




$0




$5,387,500.00




$2,112,500.00


Banco de Sabadell, S.A., Miami Branch


$5,000,000.00




$0




$7,183,333.33




$2,816,666.67


Aggregate Commitments




$839,421,879.00




$0




$215,500,000.00




$84,500,000.00














--------------------------------------------------------------------------------






EXHIBIT A
Consent and Reaffirmation
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement, dated as of October 21, 2011, as
amended and restated as of February 8, 2013 and as further amended and restated
as of July 13, 2017 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement”), by
and among Cimpress N.V. (the “Company”), Vistaprint Limited, Cimpress Schweiz
GmbH, Vistaprint B.V. and Cimpress USA Incorporated (collectively, the
“Subsidiary Borrowers” and, together with the Company, the “Borrowers”), the
financial institutions from time to time party thereto (collectively, the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent for the Lenders (the “Administrative Agent”), which Amendment No. 1 is
dated as of June 14, 2018 and is by and among the Borrowers, the financial
institutions listed on the signature pages thereof and the Administrative Agent
(the “Amendment”), which Amendment amends the Existing Credit Agreement to read
in its entirety in the form of the Amended Credit Agreement set forth as Annex A
to the Amendment. Capitalized terms used in this Consent and Reaffirmation and
not defined herein shall have the meanings given to them in the Amended Credit
Agreement. Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Guaranty and any other
Loan Document executed by it and acknowledges and agrees that the Guaranty and
each and every such Loan Document executed by the undersigned in connection with
the Amended Credit Agreement remains in full force and effect and is hereby
reaffirmed, ratified and confirmed. All references to the Credit Agreement
contained in the above‑referenced documents shall be a reference to the Amended
Credit Agreement and as the same may from time to time hereafter be amended,
modified or restated.


Dated June 14, 2018
[Signature Page Follows]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.




CIMPRESS USA INCORPORATED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Vice President






Signature Page to Consent and Reaffirmation to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017

--------------------------------------------------------------------------------






CIMPRESS WINDSOR CORPORATION,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Treasurer


VISTAPRINT NETHERLANDS B.V.,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


Executed as a deed.


Signed, sealed and delivered for and on behalf of CIMPRESS AUSTRALIA PTY
LIMITED,
as a Guarantor, by its attorney under a power of attorney dated 31 May 2018
in the presence of:
 
/s/Kathryn L Leach
Signature of witness
 













/s/Sean Quinn
Signature of attorney who declares that the attorney has not received any notice
of the revocation of the power of attorney






Kathryn L. Leach
Full name of witness






Sean Quinn
Full name of attorney







Signature Page to Consent and Reaffirmation to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------





WEBS, INC.,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: President and Treasurer


CIMPRESS INVESTMENTS B.V.,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


CIMPRESS JAMAICA LIMITED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


CIMPRESS DEUTSCHLAND GMBH,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


WIRMACHENDRUCK GMBH,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director




Signature Page to Consent and Reaffirmation to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------





CIMPRESS UK LIMITED,
as a Guarantor
By: /s/Jonathan Chevalier
Name: Jonathan Chevalier
Title: Managing Director


PIXARTPRINTING USA INCORPORATED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: President and Treasurer


NATIONAL PEN PROMOTIONAL HOLDINGS LIMITED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


NATIONAL PEN PROMOTIONAL PRODUCTS LIMITED,
as a Guarantor
By: /s/Sean Quinn
Name: Sean Quinn
Title: Managing Director


Signature Page to Consent and Reaffirmation to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------







CIMPRESS ITALY S.R.L.,
as a Guarantor
By: /s/Cornelis David Arends
Name: Cornelis David Arends
Title: Managing Director


PIXARTPRINTING S.P.A.,
as a Guarantor
By: /s/Cornelis David Arends
Name: Cornelis David Arends
Title: Managing Director


TRADEPRINT DISTRIBUTION LIMITED,
as a Guarantor
By: /s/Cornelis David Arends
Name: Cornelis David Arends
Title: Managing Director


Signature Page to Consent and Reaffirmation to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------







VISTAPRINT CORPORATE SOLUTIONS INCORPORATED,
as a Guarantor
By: /s/Donald LeBlanc
Name: Donald LeBlanc
Title: President and Treasurer


CIMPRESS IRELAND LIMITED,
as a Guarantor
By: /s/Marian Van Der Zijde
Name: Marian Van Der Zijde
Title: Managing Director


CIMPRESS JAPAN CO. LTD.,
as a Guarantor
By: /s/Robert Keane
Name: Robert Keane
Title: Managing Director


CIMPRESS USA MANUFACTURING INCORPORATED,
as a Guarantor
By: /s/Lawrence H. Reid
Name: Lawrence H. Reid
Title: VP Managing Technology


Signature Page to Consent and Reaffirmation to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------







NATIONAL PEN CO. LLC,
as a Guarantor
By: /s/Peter Kelly
Name: Peter Kelly
Title: President


NATIONAL PEN TENNESSEE LLC,
as a Guarantor
By: /s/Peter Kelly
Name: Peter Kelly
Title: President


NP CORPORATE SERVICES LLC,
as a Guarantor
By: /s/Peter Kelly
Name: Peter Kelly
Title: President




Signature Page to Consent and Reaffirmation to Amendment No. 1 to
Credit Agreement dated as of October 21, 2011,
as amended and restated as of February 8, 2013
and as further amended and restated as of July 13, 2017

